 

 

CaS€ 18-120‘LSS DVOC 265 Filed 10/30/18 inge 1 Of 88

§"° » .
UNITED STATES BANKRUPTCY COURT m ll § . ":”:'~ m

DISTRICT OF DELAWARE .\ ,
28¥3 OC`§' 30 553 101 26

 

 

In re Chapter ll
Case No.: 18-12012 (LSS)' § §

,,Q-,<~z~>v ~"

   

OPEN ROAD FILMS, LLC, a Delaware limited
liability company, et al., (Jointly Administered)

Ref. Docket Nos. 9 and 160

 

 

 

OBJECTION TO ASSUMPTION. ASSIGNMENT AND SALE OF CONTRACT
TO ALL OBJECTION NOTICED PARTIES:

PLEASE TAKE NOTICE that Creditor, BLT Communications, LLC, a limited liability
company, hereby objects to the Proposed Assumption, Assignment and Sale of Contract set forth
in the Notice of Proposed Assumption and Assignment of Executory Contracts and Unexpired
Leases dated October 12, 2018, as follows:

BLT Communications, LLC hereby objects to the amount listed in the Contract Cure Notice:
Schedule 2 as to the amount due and owing BLT Communications, LLC in the sum of
$332,975.38. The actual amount due and owing BLT Communications, LLC is $468,903.26
pursuant to the Amended Proof of Claim it filed on October 12, 2018, a true and correct copy of
which is attached hereto and is incorporated herein by this reference

Based on the foregoing, BLT Communications, LLC hereby requests that the Contract Cure
Notice: Schedule 2 be amended to reflect the correct amount of all sums due and owing BLT
Communications, LLC.

DATED: October 24, 2018 LAW OFFICES OF JEFFREY A. SLOTT

By:
JEFFRE`Y A'. sEoTT
Attorney for Creditor,
BLT Communications, LLC

 

 

 

 

,, n 8
il " Case 18-120‘88 Doc 265 Filed 10/30/18 age 2 of 8

  

Fill in this information to identify the case:

 

     
  

oebtari Qgen Road Films, LLC, a De|aware Limited Liability Comn

 

 

 

 
      
 
 

 

 

z .
Debtor 2 w g
(Spouse, if tiling) 53 E..n.
“" c:>

United States Bankruptcy Couit for the: Distn'ct Of De|aware §§ 53 lang

30

Case number 18"12012 (LSS) § _ ___ 0

`1 N m

3 2
..u

Of'ficial Form 410 3 35 m

. § c_~_) CD

Proof of Clalm <Amended) § ca 04/16

 

mentify the Claim

§-1 W"° is "1° °""°"1 Bi_T communications, i_i_C, a Caiiiornia i_imited Liabiity company

 

 

 

 

 

 

 

e i or?
cr d t Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor BLT §
.2. Has this claim been w No

acquired from

someone else? a Yes. From whom?

 

 

 

 

 

 

 

 

 

 

z

§

"_*"`"`°"""‘“ _ "` " `°“" “"""`"°"~_`_`~i
i

i

   

 

 

 

 

 

 

 

 

3 Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
' and payments to the different) j
. 7
cred't°r be Sent' Jeffrey A. S|ott, Esq. Jeffrey A. Slott, Esq. 5
Federal Rule of Name Name
Bankruptcy Procedure §
(FRBP) 2002(9) 15760 Ventura Blvd., #1600 15760 Ventura Blvd., #1600
Number Street Number Street ;
Encino CA 91436 EnCinO CA 91436 §
city state ziP code city state ziP code §
owed phone 818-995-1955 Contad phone 818-995-1955 fl

a
Contact email I'S|Ott@aO|-Com Contact email ['S|Ott@aol»Com

Uniform claim identiher for electronic payments in chapter 13 (if you use one):

 

 

 

 

4 Does this claim amend 1;] No g
°ne already filed? m Yes. Claim number on court claims registry (if known) 50 Filed on 09/28/2018 l
f

f

 

MM /DD /YY¥Y

 

§.5 Do you know ifanyone M No

i
°'s° h,as f"°d § P'°?f Cl Yes. Who made the earlier ming? li
of claim for this claim? R~ f

 

 

 

 

Official Form 410 Proof of Claim page 1

`

 

 

` 8
" 1 CaS€ 18-120'_83 DOC 265 Filed 10/30/18 P‘ge 3 Of 8

m:;ive lnformation About the Claim as of the Date the Case Was Filed

5:6. Do you have any number n No §
' ‘y!°:t":;’ t° identify the n Yes. Last 4 digits of the debtors account or any number you use to identify the debtor:
e o . -` ` _ _

 

 

§7. How much is the claim? $ 468,903-26 . Does this amount include interest or other charges?
No

cl Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001 (c)(2)(A).

§8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card,
‘ claim?

w_~_...__Wiw..~".........~

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
Limit disclosing information that is entitled to privacy, such as health care information.

 

Services performed

 

 

 

9. ls all or part of the claim m NQ §
secured? n Yes. The claim is secured by a lien on property. §
Nature of property:
n Real estate. |f the claim is secured by the debtor's principal residenoe, me a Mon‘gage Proof of Claim
Attachment (Ofticial Form 410-A) with this Proof of Claim.

m Motor vehicle
Cl Other. Descn`be.'

 

 

Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for

examp|e, a mortgage, lien, certificate of title, financing statement or other document that shows the lien has
been filed or recorded.) ,

 

 

Value of property: $`H_
Amount of the claim that is secured: $ §

i
Amount of the claim that is unsecured: $ (T he sum of the secured and unsecured §
amounts should match the amount in line 7.) §

Amount necessary to cure any default as of the date of the petition: $
-R

Annual lnterest Rate (when case was tiled) % §
Cl Fixed §
l

i

s

 

 

 

 

 

 

 

 

 

 

 

 

n Variable
10. ls this claim based on a d No §
lease? §
n Yes. Amount necessary to cure any default as of the date of the petition. $ §
_" §
t
ai

§11.ls this claim subject to a d No
right of setoff?
Ei Yes. identify the property:

 

 

 

 

 

 

Ofticial Form 410 Proof of Claim page 2

_

 

 

ni~_*|

CaS€ 18-120.|_88 DOC 265 Filed 10/30/18 age 4 Of 88

 

§12. ls all or part of the claim Ef NO
entitled to priority under

11 U_S_C_ § 507(8)? a Yes. Check one.' Amount entitled to priority §
A claim may be partly cl Domestic support obligations (including alimony and child support) under §
priority and partly 11 U~S~C- § 507(3)(1)(/\) Or (a)(1)(B)» $"
nonpriority. For example,
in some categories, the n Up to $2,850* of deposits toward purchase, lease, or rental of property or services for §
law limits the amount personal, family, or household use. 11 U.S.C. § 507(a)(7). $

entitled to priority.

n Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the

bankruptcy petition is filed or the debtor’s business ends, whichever is earlier_ $
11 U.S.C. §507(a)(4).
[] Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
n Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
n Other. Specify subsection of11 U.S.C. § 507(3)(_) that applies. $ §

* Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment

 

 

The person completing Check the appropriate box:
this proof of claim must §
sign and date it. n | am the creditor.
FRBF 9011(b)' M l am the creditor’s attorney or authorized agent. §

if yOU me this Claim n l am the trustee, or the debtor, or their authorized agent Bankruptcy Rule 3004. §
electromca"y' FRBP n l am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

§ 5005(a)(2) authorizes courts

j to establish local rules

specifying what a signature
is.

g A person who files a

l fraudulent Claim could be l have examined the information in this Proof of Claim and have a reasonable belief that the information is true

fined up to $500,000, and correct
- imprisoned for up to 5

§ years, or both.

f 18 U.S.C. §§ 152, 157, and
= 3571.

Executed on date

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

l declare under penalty of perjury that the foregoing is true and correct

10/11/2018 /

,/

MM/ DD / YYYY /¢

 

 

swan Jetbtey\A._Slott, Attorne§ _
and Authorlzed Agent for redltor

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

 

Name Jeffrey A. Slott
First name Middle name Last name
me Attorney and Authorized Agent for Creditor
Company N/A
Identify the corporate servicer as the company if the authorized agent is a servicer. l
Address 15760 Ventura Blvd., Suite 1600
Number Street §
Encino CA 91436 §
City Szate ziP code §
Contact phone 818-995-1955 Email Mu@aol.COm §
m ..... _ ........................... 5
Ofticial Form 410 Proof of Claim page 3

 

;

 

Global Road/Open Road Outstandin

` P e 5 of 88
CaSe 18-120._88 DOC 265 Filed 10/30/18 g

g invoices as of 10/10/ 18

 

 

 

 

 

 

 

 

lnv.# Date Current 30 Davs 60 Days 90 Days+ Balance
60739 4/30/18 $ 9.427450 $ 9,427.50
60740 4/30/18 $ 2,047.50 S 2,047.50
60741 4/30/18 $ 1,000.00 $ 1,000.00
60742 4/30/18 S 4.500.00 $ 4,500.00
60743 4/30/18 $ 3.500.00 5 3,500.00
60744 4/30/18 $ 750.00 $ 750.00
60745 4/30/18 $ lB,S(X).OO $ 15,500.00
60901 5/25/18 $ 1,750.00 S 1,750.00
60902 5/25/18 $ 1,250.00 $ 1,250.00
60903 5/25/18 $ 5,000.00 $ 5,000.00
60904 5/25/18 $ 2,500.00 $ Z/SU.D0
60905 5/25/18 $ 3,500.00 $ 3,500.00
60906 5/25/18 5 1,800.00 $ 1,800.00
60907 5/25/18 5 20,805.00 $ 20,805.00
60908 5/25/18 $ 12,500.w $ 12,500.00
60909 5/25/18 5 4,750400 S 4,750.00
60921 5/30/18 $ 1,555.00 $ 1,595.00
50922 5/30/18 $ 10,402.50 $ 10,402.50
50923 5/30/18 $ 1,500.00 $ 1,500400
60924 5/30/18 5 1,500.00 5 1,500.00
60925 5/30/18 5 2,450.00 $ 2,450.00
soezsA 5/30/18 5 2,450.00 $ 2,450.00
60926 5/30/18 $ 1,750.00 $ 1,750.00
61027 6/14/18 $ 28,250.00 $ 28,250.00
61102 6/27/18 $ 1,500.00 S 1,500.00
61103 5/27/18 $ 1,000.00 $ 1,000.00
61104 6/27/18 $ 3,500.00 $ 3,500.00
61105 6/27/18 $ 6,000400 $ 6,000.00
61106 6/17/18 $ 250.00 $ 250.00
61107 6/27/18 $ 500.00 $ 500.00
61183 7/16/18 $ 500.00 S 500.00
61184 7/16/18 $ 500.00 $ 500.00
61185 7/16/18 $ 575.00 $ 575400
61185 7/16/18 $ 500.00 $ 500.00
61187 7/16/18 $ 125400 $ 125.00
61188 7/16/18 $ 1,750.00 $ 1,750.00
61189 7/15/18 $ 4,500.00 $ 4,$00.00
61150 7/16/18 $ 250.00 S 250.00
61191 7/16/18 $ 1,500.00 $ 1,500.00
61192 7/16/18 5 241975.00 $ 24,975.00
61193 7/16/18 $ 250.00 $ 150.00
61200 7/16/18 $ 12,500.00 $ 12,500.00
61201 7/16/18 $ 12,500.00 $ 12,500.00
61221 7/17/18 $ 1,000.00 $ 1,000.00
61222 7/17/18 5 1,500.00 $ 1,500.00
61223 7/17/18 $ 1,000.00 $ 1,000.00
61224 7/17/18 $ 1,250400 $ 1,250.00
51225 7/17/18 $ 250.00 $ 250,00
61225 7/17/18 5 2,000.00 $ 2,000.00
61227 7/17/18 $ 2.500.00 $ 2,500.00
61228 7/17/18 $ 547.50 $ 547.50
61229 7/17/18 5 1,000.00 $ 1,000400
51230 7/17/18 $ 22,500.00 $ 22,5001)0
61231 7/17/18 $ 500,00 $ 500.00
61232 7/17/18 $ 17,218.88 $ 17,218.88
51233 7/17/18 $ 2,000400 $ 2.000.00
61247 7/19/18 $ 12,500.00 5 12,500.00
61248 7/19/18 $ 600.00 $ 6004(1)
61249 7/19/18 $ 600.00 $ GOO.KX)
61250 7/19/18 $ 10,500. 00 $ 10,500.00
61251 7/15/18 $ 20,000.00 $ 20,000.00
61252 7/19/18 $ 10,000.00 $ lO,(D0.00
61253 7/19/18 $ 17,606.25 $ 17,606.25
51254 7/19/18 $ 7,117.50 $ 7,117.50
51255 7/19/18 $ 14,243.13 $ 14,243.13
61156 7/19/18 $ 3,285.00 $ 3.285.00
61257 7/19/18 $ 1,000.00 $ 1,000.00
61169 7/19/18 $ 500.00 $ SOO.tX)
61388 8/10/18 $ 500.00 $ 500.¢1)
61389 8/10/18 5 1,250.00 $ 1,250.00
61440 8/17/18 $ 29,150400 $ 29,150.00
61576 8/31/18 $ 17,500.00 $ 17,500400
61577 8/31/18 $ 11,950.00 5 11,550.00
61578 8/31/18 $ 5,832.50 $ 5,832.50
51579 8/31/18 $ 1,200.00 $ 1,200400
61580 8/31/18 $ 27,500.00 $ 27,500.00
61581 8/31/18 $ 4,400.00 $ 4,400.00
61582 8/31/18 $ 750400 $ 7504&)
$ - $ 98,282.50 $213,393.26 $157,227.50 $468,903.26

 

 

Doc 265 Filed 10/30/18 Pige 6 of 88

 

,r`//

TO_- Tim Sommerfeld invoice No. 60739
Oli’en Road Date 4/30/2018
2049 Century Park East, 4th Floor PO NO. 42430

Los Angeles, CA 90067
Design, layout and assembly of 20 bathroom ciings (ciings 1-20); preparation of high resolution finished art;
reimbursement of stock photography; and layout and assembly ot the mechanic l.

Show Dogs
Job # Description Ccst Tax Totai
GRF-1000-32 Creative/Finished Art & Mech: Bathroom Cling

$4,500.00 $0.00 $4,500.00

1 X Comprehensive Assembly Fee:
i XArt Preparation Fee.' Finished Art & Mechanical $3,500.00 $332.50 $3,832.50

1 X Stocl< Photography (Tax): ShutterStock $1,000.00 $95.00 $1,095.00
s`ubroia/ for show bags $9,000.00 $427.50 $9,427.50'

Total Due $Q,OO0.00 $427.50 $9,427.50

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Title to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNiCATiONS, LLC
6430 sunset BLvD. sri-l FLooi=i HoLi_YWooo. cA 90028
323 eeo-4000 i=Ax 323 467-rees

 

Doc 265 Filed 10/30/18 Page 7 of 88

 

lNVOlCE

,'/

TO_- Tim Sommerfeld invoice No. 60740
Open Road Date 4/30/2018
2049 Century Park East, 4th Floor PO NO. 42484

Los Angeles, CA 90067
Design, layout and assembly of 5 outdoor banner adaptations (1 adaptation and 4 type revisions) (outdoor 1-5);
preparation of 2 full-size ink-jet prints; and preparation of 1 hour ot high resolution finished art and delivery of

final files.

 

Show Dogs

Job # Descri tion Cost Ta)< Totai

GRF-1000-35 outdoor layout
1 X Comprehensive Assembly Fee: Adaptation $500.00 $0.00 $500.00
4 X Comprehensive Assembly Fee: Type Fievisions $1,000.00 $0.00 $1,000.00
2 X Art Prep Fee Prints.' Fuli-Size Prints $600.00 $0.00 $600.00
2 X Courtesy Discount: Fuii-Size Prints - Special -$600.00 $0.00 -$600.00

 

1 X Art Preparation Fee.' Finished An & Fiies $500.00 $47.50 $547.50
Subtota/ for Show Dogs $Z,OOODO $47.50 $2,047.50
$2,047.50

TOta| Due $2,000.00 $47.50

BLT COMMUN|CAT|ONS, LLC
6430 suNsET si_vo. erH i=LooR HoLLonoD. cA 90023
323 eeo~aooo FA)< 323 467-7839

 

 

Doc 265 Filed 10/30/18 age 8 of 88

 

lNVOlCE

TO; gm Sommerfeld invoice No. 60741
pen Road Date 4/30/2018
2049 Century Park East, 4th Floor PO NO_ 42485

Los Angeles, CA 90067
Deveiopment of 8 logo revisions (iogos 90-105). Presentation consisted of 8 additional iogos with white
background at no charge

Playmobi/ Uncharted
Job # Descri tion Cost Tax Total
GRF-1001-6 Revised Logos

 

8 X Logo Revisions $1,600.00 $0.00 $1,600.00

1 X Courtesy Discount: Speciai -$600.00 $0.00 -$600.00
Subtoi‘.a/ for Playmobi/ Uncharted $1 »000-00 $O'OO $1 iOOO-QO
Total Due $1,000.00 $0.00 $1,000.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balancel Title to ali Creative Art

Services Quaiified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COiViiVlUNiCATlONS, LLC
5430 suNsEr BLvD. eTi-i i=i_ooi=i Hoi_i_rvvooo. cA 90029
323 eeo-4000 FA)< 323 467_7839

 

 

 

 

 

Doc 265 Filed 10/30/18 Pége 9 of 88

 

lNVOlCE

//,
/
Toj Tim Sommerfeld |nVO§Ce NO_ 60742
Open Road
2049 Century Park East, 4th Floor Date 4/30/2018
Los Angeles, cA 90067 PO NO. 42432

Setup, supervision and delivery for Props photo shoot

Hot`el Artemis
Job # Description Cost Tax Total
GRF-1005-2 Prop Shoot

1 X Setup & Supervision Fee: $4,500.00 $0.00 $4,500.00
Subtotal for Hote/ Artemis $4'500~00 $O-OO $41500 - 00

Total Due $4,500.00 $0.00 $4,500.00

 

 

BLT COMii/iUNlCATlONS, LLC
6430 suNsET ai_vo. ari-i FLooa HoLLonoo. cA 90029
323 asu-4000 i=Ax 323 467-7839

 

DOC 265 Filed 10/30/18 319 10 Of 88

 

lNVOlCE

TO; Tim Sommerfeld invoice No. 60743
Open Road Date 4/30/2018
2049 Century Park East, 4th Floor PO NO_ 42433

Los Angeles, CA 90067
Expioration of 2 rounds of copy for the print advertising campaign

Hotel Artemis
Job # Description Cost Tax Total
GF\‘F-1005-3 new copy
1 X Copy Exploration Fee: Round 1 $2,500.00 $0.00 $2,500.00
1 X Copy Expioration Fee: Fiound 2 $1,000.00 $0.00 $1,000.00

Total Due $3,500.00 $0.00 $3,500.00

BLT COMiVlUNlCATiONS, LLC
6430 suNsET ai_vD. eTH FLooa HoLLrWooo_ cA 90023
323 eeo-4000 FA)< 323 467-7339

 

` 18 P e 11 Of 88
Case 18-1201‘88 Doc 265 Filed 10/30/ 61

 

lNVOlCE

TO; Tim Sommerfeld invoice i\lo. 60744
Open Road Date 4/30/2018
2049 Century Park East, 4th Floor PO NO' 42431

Los Angeles, CA 90067
i_ayout and assembly of 2 billing biocl<s, revisions, final eps and recreate logo and 4 files.

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-5 Billing Blocks

$1,000.00 $0.00 $1,000.00

2 X Billing Biock Layouts

 

1 X 2 Revised Billing Biocks.' Speciai $250.00 $0.00 $250.00

1 X Fie-Create Logo and 4 files $500.00 $0.00 $500.00

1 X Courtesy Discount: Speciai -$1,000.00 $0.00 -$1,000.00
Subtotal for Hote/ Artemis $750~00 3000 $750-00
Total Due $750.00 $0.00 $750.00

 

BLT COMii/lUNlCATlONS, LLC
6430 sunset BLvD. eTH i=i_oon i-ioi_Lonoo. cA 90029
323 330-4000 FA)< 323 467-7839

DOC 265 Filed 10/30/18 FZJG 12 Of 88

 

lNVOlCE

/

TO; Tim Sommerfeld invoice No. 60745
Open Road Date 4/30/2018
2049 Century Park East, 4th Fioor p0 No' 42483

Los Angeles, CA 90067
Design, layout and assembly of 48 color comps (4 new, 22 art and 22 type) (comps 21-68) and exploration of

copy for the print advertising campaign

Hotel Artemis
Job # Description Cost Tax Total
GFiF-1005-14 New and Fievised Comps

$4,000.00 $0.00 $4,000.00

4 X Comprehensive Assembly Fee: New

 

22 X Comprehensive Assembly Fee.' Art Revlsion $11,000.00 $0.00 $1 1,000.00

22 X Comprehensive Assembly Fee: Type Revisions $5,500.00 $0.00 $5,500.00

1 X Courtesy Discount: Speciai -$1,300.00 $0.00 -$1,300.00

1 X Copy Expioration Fee: Special $300.00 $0.00 $300.00

Subtotal for Hote/ Artemis $191500-00 $O~OO $19»500'00
Total Due $19,500.00 $0.00 $19,500.00 §

 

BLT COMi\/iUNiCATlONS, LLC
6430 suNsEr ei_vo, sri-l i=i_ooi=i i-ioi_LYWooo_ cA 9002@
323 eeo-4000 FA)< 323 467-7333

 

 

` 18 P e 13 ot 88
Case 18-1201‘88 Doc 265 Filed 10/30/ §§

 
 

§§"" invoice

j

TO_~ Tim Sommerfeld invoice l\lo. 60901
Open Road
2049 Century Park East, 4th Floor Date 5/25/2018
Los Angeles, cA 90067 PO NO. 42519

Design, layout and assembly of the review logo (1 new and 7 revisions) (Logos 1~8) and preparation of 1 PSD
file.

Show Dogs
Job # Descri tion Cost Tax Total
GRF-1000-37 Review Logos

$0.00 $1,500.00

 

 

 

1 X Comprehensive Assembly Fee: Special Logos 1-7 $1,500.00
1 XArt Prep Fees Special.' PSD Fiie $250,00 $0.00 $250.00
Subtotal for Show Dogs $11750'00 $O~OO $7 »750~00
Total Due $1,750.00 $G.OO $1,750.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Title to all Creative Art
Services, Quaiified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COiVlil/lUNlCATlONS, LLC
6430 sunset ai_vo. arn i=Looe i-ioi_LYvi/ooo_ cA 90023
323 eeo-4000 FAx 323 467-7339

 

` 18 P e 14 Of 88
Case 18-120].88 Doc 265 Filed 10/30/ g

 

lNVOlCE

TO; Tim Sommerfeld invoice i\io. 60902
Open Road Date 5/25/2018
2049 Century Park East, 4th Fioor p0 NO_ 42513

Los Angeles, CA 90067
Design, layout and assembly of 2 Group Saies Ads (E Biast 1-2) and delivery of 1 final pdf.

ShoW Dogs
Job # Description Cost Tax Total
GRF-1000-38 Group Saies Ad

$1,000.00 $0.00 $1,000.00

1 X Comprehensive Assembly Fee: New

 

1 X Comprehensive Assembly Fee: Type Revision $250.00 $0.00 $250.00

1 X Final PDF: $250.00 $0.00 $250.00

1 X Courtesy Discount: -$250.00 $0.00 -$250.00
Subtota/ for Show Dogs $11250~00 $O'OO $1 1250-00
Total Due $1,250.00 $0.00 $1,250.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal baiance. Titie to all Creative Art
Services, Quaiitied Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNiCATiONS, LLC
6430 sunset ei_vo. eTi-i i=Looi=i Hoi_Lonoo. cA 90028
323 eeo-4000 FA)< 323 467-7339

 

` 30/18 P e 15 0188
Case 18-1201.88 Doc 265 Filed 10/ 63

xii
atf

l

lNVOlCE

TO_- Tim Sommerfeld invoice i\io. 50903
Open Fioad
2049 Century Park East, 4th Fioor P Date 5/25/2018
Los Angeles, CA 90067 O No. 42509

Digital Mail Kiosl<

Show Dogs .
Job # Description Cost Tax Total
GRF-1000-44 Digital Mail Kl'osk

1 X Creative Service Fee $5,000.00 $0.00 $5,000.00
Subtota/ for Show Dogs $5,000.00 $0.00 $S,OO0.00

Total Due $5,000.00 $0.00 $5,000.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Quaiified' Motion Pictures and Preliminary Art and right to possession thereof _ '_ held by BLT.

BLT COM|ViUNiCATlONS, LLC
3430 sunset aLvo. sri-l FLoon Hoi_i_onoD. cA 90023
323 eeo-4000 FAX 323 437~7339

 

DOC 265 Filed 10/30/18 P€e 16 Of 88

 

|NVG|CE

TO_- Tim Sommerfeld invoice No. 60904
open Road Date 5/25/2018
2049 Century Park East, 4th Floor p0 NO_ 42517

Los Angeles, CA 90067
Digitai character banner breal<outs (2 sizes) and source files

Show Dogs
Job # Description Cost Tax Total
GRF-1 000-46 Digital character banners and source files

1 X Creative Service Fee.' Special $2,500.00 $0.00 $2,500.00
Subtota/ for Show Dogs $21500-00 $O-OO $2 »500.00

Total Due $2,500.00 $0.0G $2,500.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal baiance. Titie to ali Creative Art
Services, Quaiified Motion Pictures and P ' ' ' '

BLT COMMUNlCATlONS, LLC
6430 sunset ei_vi:>. 3TH i=i_oon HoLLYWooD, cA 90023
323 330~4000 i=A)< 323 467-7339

 

' a P 917 oraa
case 18-1201.33 DOC 265 Filed10/3o/1 g

 

lNVOlCE

/
I/A;,l
/
TO; gm Sommerfeld invoice l\lo. 60905
pen Road Date 5/25/2018
2049 Century Park East, 4th Floor p0 NO. 42553

Los Angeles, CA 90067
Design, layout and assembly of 10 Congratulatory Ad (Ads 1-20) and preparation of finished art and final
delivery of 2 ads. Presentation consisted of 10 additional ads at no charge

Congratu/atory Ad
Job # Description Cost Ta)< Total
GRF-1004-3 Will Rogers Motion Plcture Pioneers Foundatlon

$5,000.00

 

 

1 X Comprehensive Assembly Fee: Special $5,000.00 $0.00
1 X Courtesy Discount: Special -$1,500.00 $0.00 -$1,500.00
Subtota/ for CongratulatoryAd $3»500-00 $O~OO $3»500~00
Total Due $3,500.00 $0.00 $3,500.00

 

BLT COMli/lUNlCATlONS. LLC
6430 suNsET BLvD. BTH i=i_oon HoLLvaooo. cA 90029
323 eeo-4000 i=A)< 323 467-7339

 

 

DOC 265 Filed 10/30/18 Pge 18 Of 88

 

lNVC|CE

TO; Tim Sommerfeld invoice No. 60906
Open Road Date 5/25/2018
2049 Century Park East, 4th Floor PO NO' 42520

Los Angeles, CA 90067
Design, layout and assembly ot 7 trailer cards (1-7); 6 comp revisions (2 art, 4 type) (comps 69-74) and 1 PSD
file.

Hote/ Artemis

Job # Description Cost Tax Total
\

GRF-1005-22 Trailer Cards and Comp Revisions

 

 

1 X Comprehensive Assembly Fee: Trailer Cards - Speciai $500.00 $0.00 $500.00

2 X Comprehensive Assembly Fee: Art Revisions $1,000.00 $0.00 $1,000.00

4 X Comprehensive Assembly Fee.' Type Revisions $1,000.00 $0.00 $1,000.00

1 X Comprehensive Assembly Fee.' PSD File - No Charge $0.00 $0.00 $0.00

1 X courtesy Discount: special -$700.00 $o.oo -$700.00
Subtotal for Hote/ Arteml`s $1 1800-00 $0~00 $1.\800~00
Total Due $1,800.00 $0.00 $1,800.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 suNsEr eLvD. eTH r=i_oon Hoi_LYWooi:>. cA 90023
323 360~4000 i=A>< 323 467-7333

 

 

CaS€ 18-120._33 DOC 265 Filed 10/30/18 age 19 Of 88

 

 

lNVOlCE

TO_- Tim Sommerfeld invoice i\io. 60907
Open Road Date 5/25/2018
2049 Century Park East, 4th Floor p0 NO_ 42524

Los Angeles, CA 90067
Preparation of high resolution one-sheet finished art; layout and assembly of the mechanicai; and weekend

work removing water streai<s.

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-26 finished art: one sheet
1 xArt Preparation Fee.' Finished Art & i\/lechanicai $15,000.00 $1,425.00 $16,425.00
1 x Weekend Work: $4,000.00 $380.00 $4,380,00

 

subtota/forHore/Anemis $lQ,OOO-OO $1,805-00 $20»305~00

TOta|Due $19,000.00 $1,805.00 $20,805.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Plctures and Preliminary Art and right to possession thereof shall at ail times be held by BLT.
Productlon of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 suNsET ei_vD. eTi-i FLooa HoLLvaooD. cA 90023
323 eeo-4000 FA)< 323 467-7333

 

 

 

 

Case 18-12$188 Doc 265 Filed 10/30/18 age 20 of 88

  

rel
.',’?"’ iNvoicE

r’
l
].

/

TO; Tim Sommerfeld invoice i\io. _ 60908
Open Road Date 5/25/2018
2049 Century Park East, 4th Floor p0 NO_ 42521

Los Angeles, CA 90067
Design, layout and assembly of 19 color comps (7 new, 10 art and 2 type) (comps 75-96). Presentation

consisted of 3 additional color comps at no charge

 

 

 

 

Hotel Artemis

Job # Description Cost Tax Total
GRF-1005-28 Revised Comps

7 X Comprehensive Assembly Fee: New $7,000.00 $0.00 $7,000.00
10 X Comprehensive Assembly Fee: Art Revisions $5,000.00 $0.00 $5,000.00
2 X Comprehensive Assembly Fee: Type Revisions $500.00 $0.00 $500.00
Subtota/ for Hotel Artemis $12»500~00 $O~OO 312»500-00
Total Due $12,500.00 $0.00 $12,500.00

 

BLT COMMUNlCATiONS, LLC
3430 suNsET ei_vo. err-l i=i_ooa HoLLonoD. cA 90023
323 eeo-4000 FA)< 323 467-7339

 

 

CaS€ 18-12¥-LSS DOC 265 Filed 10/30/18 ‘age 21 Of 88

 

lNVOlCE

TO; Tim Sommerfeld invoice i\io. 60909
Open Road Date 5/25/2018
2049 Century Park East, 4th Floor PO NO' 42523

Los Angeles, CA 90067
Design, layout and assembly of 15 color comp/horizontal revisions (4 art and 11 type) (comps 97-112).
Presentation consisted of 1 additional color comp at no charge

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-45 Revised Horizontals and Comps
4 X Comprehensive Assembly Fee: Art Ftevisions $2,000.00 $0.00 $2,000.00
11 X Comprehensive Assembly Fee: Type Revisions $2,750.00 $0.00 $2,750.00
Subtotal for Hote/ Artemis $4»750-00 $O-OO $4»750-00
Total Due $4,750.00 $0.00 $4,750.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal baiance. Titie to all Creative Art
Services, Qualified iVlotion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 suNsET ei.vo. eTi-l FLOOR l-ioLLYWooD. cA 90023
323 eeo-4000 FA)< 323 437-7339

 

 

 

Case 18-12E-LSS Doc 265 Filed 10/30/18 age 22 of 88

 

lNVOlCE

TO_- Tim Sommerfeld invoice i\io. 60921
Open Road Date 5/30/2018
2049 Century Park East, 4th Floor p0 NO_ 42564

Los Angeles, CA 90067
Design, layout and assembly of the mail ciing revisions (mali ciings 1-8). Layout and assembly of the mail ciing

mechanical.

 

 

 

Show Dogs
Job # Description Cost Tax Total
GRF-1000-33 Mechanicai: Mail Cling
1 X Comprehensive Assembly Fee: Cling Revisions - Speciai $SO0.00 $0.00 $500.00
1 X Mechanicai Assembly Fee (Tax) $1,000.00 $95.00 $1,095.00
Subtota/ for ShOW Dogs $1,500.00 $95.00 $1,595.00

 

Total Due $1,500.00 $95.00 $1,595.00

This invoice is due and payable within 30 days from the invoice date. lt payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services Oualified ll/iotion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 suNsET ei_vb. 311-l i=i_ooa HoLLvaooi:>. cA 90023
323 330-4000 i=Ax 323 467-7339

 

 

 

CaS€ 18-12C‘-LSS DOC 265 Filed 10/30/18 gge 23 Of 88

 

lNVOlCE

TO; Tim Sommerfeld invoice i\io. 60922
Open Road Date 5/30/2018
2049 Century Park East, 4th Floor PO NO' 42595

Los Angeles, CA 90067
Preparation of 17 hours of in-house high resolution 12)<24 finished art and layout and assembly of the
mechanicall

 

 

Hotel Artem/'s
Job # Description Cost Tax Total
GRF-1005-42 finished art: 12x24
17 X Art Preparation Fee: Finished Art $8,500.00 $807.50 $9,307.50
1 X Mechanicai Assembly Fee (Tax) $1,000.00 $95.00 $1,095.00

 

Subtota/ for Hotel Artemis $9.500.00 $902.50 $10,402.50

Total Due $9,500.00 $902.50 $10,402.50

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Quailfied Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.

BLT COMMUNlCATiONS, LLC
3430 suNsEr ei_vD. aTi-i FLooFi HoLi_onoo. cA 90023
323 360-4000 i=Ax 323 437-7333

 

 

 

 

 

CaS€ 18-12CU»LSS DOC 265 Filed 10/30/18 396 24 Of 88

  

}. a.
°§z'° iNvoicE

TO; Tim Sommerfeld invoice i\io. 60923
Open Road Date 5/30/2018
2049 Century Park East, 4th Fioor PO NO' 42596

Los Angeles, CA 90067
Design, layout and assembly of 6 outdoor breai<outs revisions (comps 113-117 and 126)

 

 

 

 

 

Hote/ Artemis
Job # Description Cost Tax Total
GRF-1005-47 outdoor breakouts
2 X Comprehensive Assembly Fee: Art Revision $1,000.00 $0.00 $1,000.00
4 X Comprehensive Assembly Fee: Type Revisions $1,000,00 $0.00 $1,000.00
1 X Courtesy Discount: Speciai -$500.00 $0.00 -$500.00
Subtotal for Hotel Artemis 31 1500-00 $O~OO $1»590-00
Total Due $1,500.00 $0.00 $1,500.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 suNsET ei_vo. am Fi_ooi=i Hol_LYWooo, cA 90023
323 330-4000 i=A)< 323 467-7339

 

 

 

 

 

CaS€ 18-120‘-LSS DOC 265 Filed 10/30/18 696 25 Of 88

 

lNVOlCE

TO; (T)im Sommerfeld invoice i\io. 60924
pen Road Date 5/30/2018
2049 Century Park East, 4th Floor p0 NO. 42594

Los Angeles, CA 90067
Design, layout and assembly of 5 UFC iogos (l_ogos 1-5) and preparation of final vector pdf

 

 

 

 

 

 

 

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-48 UFC logo
5 X Comprehensive Assembly Fee: Type Fievisions $1,250.00 $0.00 $1,250.00
1 XArt Prep Fees Speciai: Vector PDF $500.00 $0.00 $500.00
1 X Courtesy Discount: Special -$250.00 $0.00 -$250.00
Subtota/ for Hotel Artemis $1»500~00 $O~OO $1 500-00
Total Due $1,500.00 $0.00 $1,500.00

 

This invoice is clue and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal baiance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 suNsET aLvD. BTH Fi_ooa Hoi_Lvaooo. cA 30023
323 eeo-4000 FA)< 323 437-7339

 

 

 

 

CaS€ 18-12%'-LSS DOC 265 Filed 10/30/18 &ge 26 Of 88

"’5“’ iNvoicE

TO_- Tim Sommerfeld invoice i\io. 60925
Open Road t /
2049 Century Park East, 4th Floor Da 9 5/30 2013

PO i\io. 42699

Los Angeles, CA 90067
Design, layout and assembly 10 logo comp revisions (CinemaCon 1-12) and preparation of 4 full-size ini<~jet
prints. Presentation consisted of 2 additional logo comps at no charge

 

 

 

 

Cinemacon

Job # Description Cost Tax Total
GRF-1007-4 Hotel Artemis posters

10 X Comprehensive Assembly Fee: Type Revisions $2,500.00 $0.00 $2,500.00
1 X Courtesy Discount: Speciai _$1,250|00 $O'OO _$1,250_00
4 X Art Prep Fee Prints.' Fuii-Size $1,200.00 $O'OO $1’200_00
Subtota/ for Cinemacon $2,450.00 $0.00 $2,450.00
Total Due $2,450.00 $0.00 $2,450-00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to ali Creative Art
Services, Quaiified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset eLvo. 3TH Fi_ooa HoLi_onoD. cA 90023
323 330-4000 FA)< 323 467_7333

 

 

 

 

 

CaS6 18-12C5-LSS DOC 265 Fi|6d 10/30/18 396 27 Of 88

 

lNVOlCE

TO_~ Tim Sommerfeld invoice No. 50925A
Open Road t
2049 Century Park East, 4th Floor Da 9 5/30/2013
PO i\io. 42699

Los Angeles, CA 90067
Design, layout and assembly 9 logo comp revisions (CinemaCon 13-23) and preparation of 4 full-size ink-jet
prints. Presentation consisted of 2 additional logo comps at no charge

 

 

 

 

 

 

Cinemacon

Job # Description Cost Tax Total
GRF-1 007-4 Siience posters

9 X Comprehensive Assembly Fee: Type Revisions $2,250.00 $0.00 $2,250.00
1 X Courtesy Discount: Speclai _$11000'00 $0_00 _$1,000_00
4 X Ai"( Pr€p Fe€ Print$: FU||'SiZ€ $1’20000 $OOO $1,20000
subroia/ for cinemacon $2,450.00 $0.00 $2,450.00
Total Due $2,450.00 $0,00 $2,450.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 suNsET ei_vo. sri-l Fi_ooa Hol_i_onoo. oA 90023
323 eeo-4000 i=A)< 323 467~7339

 

 

 

 

l CaS6 18-12C6-LSS DOC 265 Fi|6d 10/30/18 &96 28 Of 88

 

lNVOlCE

TO_- Tim Sommerfeld invoice i\io. 60926
Open Road Date 5/30/2013
2049 Century Park East, 4th Floor PO No. 42592

Los Angeles, CA 90067
Preparation of 5 full-size framed prints for Hotel Artemis

 

 

 

 

Cinemacon
Llob # Description Cost Tax Total
GRF-1007-12 5 f/s prints framed - Hotel Artemis `
5 X Art Prep l-`ee Prints: Fuil-Size Framed Prints $1,750.00 $O.GO $1,750.00
Subtotal for Cinemacon $11750-00 $O-OO 31 »750-00
Total Due $1,750.00 S0.00 $1,750.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Quaiified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 suNsET Bi_vo. eti-l i=Looa Hoi_i_onoD. cA 90023
323 330-4000 FA)< 323 437-7333

 

 

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 696 29 Of 88

"`~. ` l 4
d 9

lNVOlCE

TO; Tim Sommerfeld invoice i\io. 61027
0pen Road Date 6/14/2018
2049 Century Park East, 4th Fioor PO No. 42645

Los Angeles, CA 90067
Design, layout and assembly of phase 1 for the print advertising campaign (comps 1-20) including copy; promo
photo including revisions (promo 1-3); and preparation of 10 hours of 3D logo rendered art.

 

 

 

 

 

Hotel Artemis

Job # Description Cost Tax Total
GRF-1005-1 new campaign

1 X Comprehensive Assembly Fee: Phase 1 $25,000.00 $0.00 $25,000.00
1 X Comprehensive Assembly Fee.' Promo Photo $750.00 $0.00 $750.00
10 X Art Prep. Fee.' 3D Render $2,500,00 $0.00 $2,500.00
Subtotal for Hotel Artemis $28»250-00 $O-OO $281250'00
Total Due $28,250.00 $0.00 $28,250.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified llilotion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval ot the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset BLvo. atl-l l=i_ooa Hoi_Lonoo_ cA 90023
323 eeo-4000 i=Ax 323 437-7333

 

 

 

CaS6 18-12C5-LSS DOC 265 Fi|6d 10/30/18 696 30 Of 88

lNVOlCE

 

TO_. gm Sommerfeld invoice No. 61102
pen Road Date 6/27/2018
2049 Century Park East, 4th Floor PO No. 42611

Los Angeles, CA 90067
Design, layout and assembly of 5 logo revisions (comps 118-125) and preparation of 1 final logo (iayered psd
and eps file). Presentation consisted of 3 additional comps at no charge

 

 

 

 

 

 

Hotel Artemis
Job # Description Cost `l'ax Total
GRF-1005-53 Revised Logo / Final Logo
5 X Comprehensive Assembly Fee: Type Fievisions $1,250.00 $0.00 $1,250.00
1 X Courtesy Discount: Speciai -$250.00 $0.00 -$250.00
1 X Art Prep Fees: i_ayered PSD and EPS Fiies $500.00 $0.00 $500.00
Subtotal for Hotel Artemis $1»500~00 $O‘OO 311500-00
Total Due $1,500.00 $0.00 $1,500.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal baiance. Titie to all Creative Art
Services, Quaiified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset ai_vo. atl-l l=i_ooFi HoLi_onoo. cA 30023
323 360-4000 i=Ax 323 467-7339

 

 

 

 

CaS6 18-12%LSS DOC 265 Fi|6d 10/30/18 696 31 Of 88

 

lNVOlCE

TO; Tim Sommerfeld invoice No. 61103
Open Road Date 6/27/2013
2049 Century Park East, 4th Fioor PO No. 42615

Los Angeles, CA 90067
Design, layout and assembly of 1 digital outdoor layout (comp 126) and preparation of 5 final specs as jpegs

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-58 final digital bulletins
1 X Comprehensive Assembly Fee: $500.00 $0.00 $500.00
1 X Courtesy Discount: Special -$500.00 $0.00 -$500.00
1 X Art Prep Fees: 5 Final Specs as JPEGS - Speciai $1,000.00 $0.00 $1,000.00
Subtotal for Hotel Artemis $11000'00 $O-OO $1 1000-00
Total Due $1,000.00 $0.00 $1,000.00

 

BLT COMMUNlCATiONS, LLC
3430 sunset ei_vo. ati~i Fi_ooa Hol_i_vwoool cA 90023
323 330-4000 i=Ax 323 467-7333

 

 

 

 

 

CaS6 18-12C5-LSS DOC 265 Fi|6d 10/30/18 396 32 Of 88

 

lNVOlCE

TO_- Tim Sommerfeld invoice i\io. 61104
Open Road Date 6/27/2018
2049 Century Park East, 4th Floor PO No. 42616

Los Angeles, CA 90067
Design, layout and assembly of 1 digital outdoor static layout (comp 127); create LinkNYC .'15 second
animation; 2 rounds of revisions; final and static including final mov and final jpeg

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-59 Digital Outdoor Layout and Final LinkNYC
1 X Comprehensive Assembly Fee: Static Layout $500.00 $0.00 3500.00
1 x Creative Service Fee: Ri - LinkNYC $1,500,00 $0.00 $1,500.00
2 X Creative Service Fee: Fi2 and Ft3 Revised $1,500.00 $0.00 $1,500.00
1 X Final mov and final jpeg - Special (inciuded) $0.00 $0.00 $0.00
Subtotal for Hotel Artemis $31500'00 $O~OO $3»500'00
Total Due $3,500.00 $0.00 $3,500.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal baiance. Titie to all Creative Art
Services, Qualitied iVlotion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset ei_vo. 3TH FLoon Hol_LYWooo. cA 90023
323 eeo-4000 i=Ax 323 437-7333

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 &96 33 Of 88

lNVOlCE

 

TO_- Tim Sommerfeld invoice No. 61105
Open Road Date 6/27/2018
2049 Century Park East, 4th Floor p0 No. 42613

Los Angeles, CA 90067
Design, layout and assembly of 10 Premiere art layouts (8 layouts , 2 revisions) (panel 1-19) and preparation of
6 final files. Presentation consisted of 9 additional environmentais at no charge

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-61 Premiere Art
1 X Comprehensive Assembly Fee: Speciai (8) $2,500.00 $0.0D $2,500.00
2 X Comprehensive Assembly Fee: Reivsions $500.00 $0.00 $500.00
6 X Art Prep Fees Special - Final Files $3,000.00 $0.00 $3,000.00
Subtotal for Hotel Artemis $6,000.00 $0.00 $6,000.00
Total Due $6,000.00 $0.00 $6,000.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on th ' ' ' '
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COiVliViUNiCATiONS. LLC
3430 sunset el_vo. atH i=Looa Hol_LYWooo. cA 90023
323 360-4000 FAx 323 467-7339

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 696 34 Of 88

 

lNVOlCE

TO; Tim Sommerfeld invoice No. 61106
Open Road Date 6/27/2013
2049 Century Park East, 4th Floor po NO, 42612

Los Angeles, CA 90067
Layout and assembly of the revised mechanical and online ipeg.

 

 

 

 

 

Hotel Artemis
Job # Description Cost TaX Total
GRF-1005-69 revised mechanical & online ipeg
1 X Art Prep Fees Speciai (Nfl').' Speciai $250.00 $0.00 $250.00
Subtotal for Hotel Artemis $250 -OO $O'OO $250~00
Total Due $250.00 $0.00 $250.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1. % of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Quaiified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset ei_vo. atH FLooFi Hol_Lvaooo. cA 30023
323 eeo-4000 r=A)< 323 467_7339

 

 

 

CaS6 18-12C.LSS DOC 265 Fi|6d 10/30/18 596 35 Of 88

 

TO; gm Sommerfeld invoice i\io. 61107
pen Road Date 6/27/2018
2049 Century Park East, 4th Floor PO No. 42617

Los Angeles, CA 90067
Design, layout and assembly of 1 horizontal color comp adaptation (comp 129)

 

 

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-70 horizontal layout

1 X Comprehensive Assembly Fee: Adaptation $500.00 $0.00 $500.00
Subtota/ for Hotel Artemis $500#00 $O-OO $500-00

 

Total Due $500.00 $0.00 $500.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset el_vo. etH FLooFi i-loi.i_vaooo. cA 30023
323 330-4000 FA)< 323 467-7339

 

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 €96 36 Of 88

 

lNVOlCE

 

 

 

/'

TO; Rob Friedman invoice No. 61183
Global Road Entertainment Date / 6/
2049 Century Park East 4th F|oor 7 1 ?018
Los Angeles, cA 90067 PO NO- '"V- D're°f

Design, layout and assembly of 5 logo revisions (lnternational) (iogos 143-147)

Global Road
..lob # Description Cost Tax Total
TNG-1000-20 Revised Logo

5 x Logo Revisions $500.00 $0.00 $500.00
Subtotal for Global Road $500.00 $0.00 $500.00

 

Total Due $500.00 $0.00 $500.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1 .5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. stH Fi_ooR HoLLonoD, cA 90023
323 eeo-4000 FAx 323 467-7339

 

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18

 

age 37 of 88

lNVOlCE

 

 

 

 

/

TO; Rob Friedman invoice No. 61184
Global Road Entertainment Date 7/16/2018
2049 Century Park East 4th F|oor PO _
Los Angeles, cA 90067 NO- '"V- D"e°i

Preparation of the final international logo files.

Global Road
Job # Description Cost Tax Total
TNG-1000-21 final international logo
1 X Art Prep Fees Special $500.00 $0.00 $500.00
Subtotal for Global Road $500.00 $0.00 $500.00
Total Due $500.00 $0.00 $500.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC

 

6430 SUNSET BLVD. BTH FLOOR HOLLYWOOD, CA 90028

323 860-4000 FAX 323 467-7839

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 F96 38 Of 88

lNVOlCE

 

/"'
TO: Rob Friedman invoice No. 61185
Global Road Entertainment
2049 Century Park East 4th Floor Date 7/16/?018
PO No. lnv. Direct

Los Angeles, CA 90067

Design, layout and assembly of 1 new “l\/liPCOM” business card: 2 revised cards: and 500 printed cards.

 

 

 

 

 

Global Ftoad
Job # Description Cost Tax Total
TNG-1001-7 New/Revised Business Cards
1 X Comprehensive Assembly Fee: Special $575.00 $0.00 $575.00
subroral for Global Road $575-00 $O-OO $575-00
Total Due $575.00 $0.00 $575.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art

Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. atl-l Fi_oon HoLi_onoD, cA 90023
323 360-4000 FAx 323 467-7339

 

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 696 39 Of 88

 

lNVOlCE

/'
TO; Rob Friedman invoice No. 61186
Global Road Entertainment D
2049 Century Park East 4th Floor ate 7/16/_2018
PO No. inv. Direct

Los Angeles, CA 90067
Design, layout and assembly of 4 new “Home Entertainment” business cards and preparation of 400 printed
business cards.

 

 

Global Road
Job # Description Cost Tax Total
TNG-1001-10 400 printed Business Cards

1 XArt Prep Fee Prints $500.00 $0.00 $500.00
Subtotal for Global Road $500.00 $0.00 $500.00

 

Total Due $500.00 $0.00 $500.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvD. atH Fl_oon Hoi_LonoD, cA 90023
323 360-4000 FAX 323 467-7339

 

 

 

To:

 

 

CaS6 18-12Ci-LSS DOC 265 Fi|6d 10/30/18 396 40 Of 88

 

'lNVOlCE

Rob Friedman invoice No. 61187

Global Road Entertainment D

2049 Century Park East 4th Floor ate 7/16/?018
PO No. lnv. Direct

Los Angeles, CA 90067

Design, layout and assembly of 1 revised card layout and preparation of 100 printed business cards (Phii Gurin)

 

 

 

 

Global Road
Job # Description Cost Tax Total
TNG-1001-11 revised/printed business card
1 XArt Prep Fee Prints $125.00 $0.00 $125.00
subrota/ for Global Road $125~00 $O-OO $125-00
Total Due $125.00 $0.00 $125.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment

penalty of 1 .5% of the invoice amount per month may be char
Services, Qualified Motion Pictures and Preliminary Art and ri

ged on the outstanding principal balance Titie to all Creative Art
ght to possession thereof shall at all times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvD. etH FLooR HoLLonoD, cA 90028
323 360-4000 FAx 323 467-7339

 

 

 

 

CaS6 18-12%-LSS DOC 265 Fi|6d 10/30/18 §96 41 Of 88

 

lNVOlCE

TO; Rob Friedman invoice No. 61188
Global Road Entertainment D
2049 Century Park East 4th Floor ate 7/16/_2018
Los Angeles, cA 90067 PO No. lnv. Direct

Design, layout and assembly of 11 business cards (cards 1-11) and preparation of 1 EPS file of the Chinese
characters

 

 

 

Global Fload
Job # Description Cost Tax Total
TNG-1 003-1 business cards
1 X Comprehensive Assembly Fee: Cards 1-11 $1,500.00 $0.00 $1,500.00
1 XArt Prep Fees Speciai: EPS File $250.00 $0.00 $250.00
Subtotal for Global Road $11750-00 $O-GO $1 1750-00

 

Total Due $1,750.00 $0.00 $1,750.00

 

Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. atH FLOOR HoLvaooD, cA 90023
323 8634000 FAX 323 467-7839

 

 

 

 

 

Case 18-12%188 Doc 265 Filed 10/30/18 age 42 of 88

 

lNVOlCE

/
TO; Rob Friedman invoice No. 61189
Global Road Entertainment gate 7/15/2018

2049 Century Park East 4th Floor _

Los Angeles, cA 90067 PO NO- "W- D're¢t
Design, layout and assembly of 20 business cards (6 new and 14 revised) (cards 12-39) and preparation of 5
final mechanicals (front and back) Presentation consisted of 8 additional cards at no charge

 

 

Global Road
Job # Description Cost Tax Total
TNG-1003-4 buisness cards
6 X Comprehensive Assembly Fee: New $1,500.00 $0.00 $1,500.00
14 X Comprehensive Assembly Fee: Revisecl $1,750.00 $0.00 $1,750.00
5 X Mechanicai Assembly Fee $2,500.00 $0.00 $2,500.00
1 X Courtesy Discount (N/T): -$1,250.00 $0.00 -$1,250.00
Subtotal for Global Road $4,500.00 $0.00 $4,500.00

 

Total Due $4,500.00 $0.00 $4,500.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvD. atH FLoon Hoi_i_vwooo, cA 90023
323 360-4000 FAx 323 467-7339

 

 

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 396 43 Of 88

 

lNVOlCE

~,*_"W"

"“~.\

,//"

TO; Rob Friedman invoice No. 61190
Global Road Entertainment
2049 Century Park East 4th Fioor Date 7/16/_2018
Los Angeles, CA 90067 PO NO- inv. Direct

Design, layout and assembly of 2 new TMP business cards layouts including revisions and preparation of 200
printed cards.

 

 

 

 

Global Road
Job # Description Cost Tax Total
TNG-1003-13 TMP business card layouts

1 X Comprehensive Assembly Fee: Speciai $250.00 $0.00 $250.00
Subtotal for Global Road $250.00 $0.00 $250.00

 

Total Due $250.00 $0.00 $250.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. stH i-'LooR HoLvaooo, cA 90023
323 eeo-4000 i=Ax 323 467-7339

 

 

 

 

 

CaS6 18-12C‘-LSS DOC 265 Fi|6d 10/30/18 &96 44 Of 88

 

lNVOlCE

 

 

 

 

/

TO; Rob Friedman invoice No. 61191
Global Road Entertainment Date 7/16/2018
2049 Century Park East 4th Floor PO N _
Los Angeles, cA 90067 O- '""- Direct

Preparation of 16 Cannes Business Cards and assembly of 1200 cards (75 each)

Global Fi'oad
Job # Description Cost Tax Total
TNG-1004-1 Cannes Business Card Comps
1 X Art Prep Fee Prints: Speciai $1,500.00 $0.00 $1,500.00
Subtotal for Global Ftoad $1’500-00 $O-OO $1,500-00
Total Due $1,500.00 $0.00 $1,500.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. stH FLOOR HOLLYWOOD, cA 90028
323 360-4000 FAX 323 467-7339

 

 

 

 

 

CaS6 18-120‘LSS DOC 265 Fi|6d 10/30/18 896 45 Of 88

 

lNVGlCE

TO; Rob Friedman invoice No. 61192
Global Road Entertainment Date 7/1 /2018
2049 Century Park East 4th Floor p0 6 _
Los Angeles, cA 90067 NO- '"V- D"e¢i

Layout and assembly of 135 business cards and 135 buckslips: includes individual name and contact info,

mechanical and printer management

Note: Does not include printing cost of business cards and buckslips

 

 

 

 

Global Road
Job # Description Cost Tax Total
TNG-1005-1 Business Cards & Buckslips
135 XArt Prep Fees Speciai - Business Cards $16,875.00 $0.00 $16,875.00
135XArt Prep Fees Speciai - Buckslips $8,100.00 $0.00 $8,100.00
Subtotal for Global Road $24’975-00 $0-00 $24,975~00

 

Total Due $24,975.00 $0.00 $24,975.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance Titie to all Creative Art
Services Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. atH i=LooR Hoi_i_vwooo, cA 90028
323 360~4000 FAx 323 437-7333

 

 

 

 

CaS€ 18-120‘LSS DOC 265 Filed 10/30/18 699 46 Of 88

\i

 

lNVOlCE

/’
TO; Rob Friedman lnvoice No. 61193
Global Road Entertainment
2049 Century Park East 4th Floor Date 7/16/?018
PO No. lnv. Direct

Los Angeles, CA 90067
Design, layout and assembly of 4 buck slip layouts (Slip 1-4).

 

 

 

Global Road
Job # Description Cost Tax Total
TNG-1005-2 buck slip layouts
1 X Comprehensive Assembly Fee: Speciai $250.00 $0.00 $250.00
Subtotal for Global Road $250.00 $0.00 $250.00
Total Due $250.00 $0.00 $250.00

 

This invoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 suNsET BLvD. BTH FLOOR HoLLonoo, cA 90028
323 360-4000 FAX 323 467-7839

 

 

 

 

CaS€ l8-12C"LSS DOC 265 Filed 10/30/18 596 47 Of 88

 

 

lNVOlCE

 

 

 

 

 

 

 

 

 

 

TO; Me|issa Martinez lnvoice No. 61200
Open Road Date 7/16/2 1
2049 century Park East, 4th Fioor p0 N _° 8
Los Angeles, CA 90067 O~ '“V~ D'rect

Exploration of the Tiger & Bunny logo for Cannes and preparation of finished art.

Tiger & Bunny
Job # Description Cost Tax Total
GRF-1009-1 Cannes Logo Campaign
1 X Logo Exploration/Finished Art; Digital Files $12,500.00 $0.00 $12,500.00
Subtotal for Tiger & Bunny $12»500'00 $O-Oo $121500»00
Total Due $12,500.00 $0.00 $12,500.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset ei_vo. aTi-i FLooa HoLLvaooo. cA 90029
323 eeo-4000 FAX 323 467-7339

 

 

 

 

 

CaS€ 18-1206-LSS DOC 265 Filed 10/30/18 896 48 Of 88

\\

 

lNVOlCE

 

 

 

 

 

 

 

./'}
tO_- Melissa Martinez lnvoice No. 61201
Open Road Date 7/16/2013
2049 Century Park East, 4th Floor PO N _
Los Angeles, cA 90067 O~ '"V- D"e¢f
Exploration of Bitterroot logo for Cannes and preparation of finished art.
Bitterroot
Job # Description Cost Tax Total
GFiF-1010-1 Cannes Logo Campaign
1 X Logo Exploration/Finished Art: Digital Files $12,500.00 $0.00 $12,500.00
Subtotal for Bitt‘erroot $12’500'00 $O-OO 312»500-00
Total Due $12,500.00 $0.00 $12,500.00

 

This invoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATlONS, LLC
3430 sunset BLvo. atH Fi_oon HoLi_YWooo. cA 90028
323 eeo-4000 FAX 323 467-7839

 

 

CaS€ 18-1206-LSS DOC 265

 

 

 

Filed 10/30/18 396 49 Of 88

lNVOlCE

 

 

 

 

 

 

tO_- Tim Sommerfeld invoice i\io. 61221
Open Road Date 7/17/20
2049 Century Park East, 4th Floor P N 18
Los Angeles, cA 90067 9 O' 42694

Adapt living one-sheet to 1490W x 1000h.

Show Dogs
Job # Description Cost Tax Total
GRF-1000-47 1490x1000 living one sheet
1 X Creative Service Fee $1,000.00 $0.00 $1,000.00
Subtotal for Show Dogs $1,000.00 $0.00 $1,000.00
Total Due $1,000.00 $0.00 $1,000.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset el_vo. atH FLoon HoLLYWooo. cA 90023
323 eeo-4000 FAX 323 467-7339

 

 

 

 

CaS6 l8-l20‘-LSS DOC 265 Fi|6d 10/30/18 396 50 Of 88

 

lNVOlCE

tO; Tim Sommerfeld lnvoice No. 61222
open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO NO' 42670

Los Angeles, CA 90067
2 revised :15 motion posters

 

 

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-71 revised motion posters

2 X Creative Service Fee: Revised $1,500.00 $0.00 $1,500.00
Subtotal for Hotel Artemis $1 »500~00 $O*OO $1 »500 300

 

Total Due $1,500.00 $0.00 $1,500.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset BLvo. eti-l Fi_oon l-ioi_l_onoo. cA sooza
323 eeo-4000 FAX 323 467-7339

 

 

 

 

 

CaS6 l8-l2C%LSS DOC 265 Fi|6d 10/30/18 696 51 Of 88

 

lNVOlCE

tO; Tim Sommerfeld invoice No. 61223
Open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO No. 42673

Los Angeles, CA 90067
Design, layout and assembly of the screening invite including revisions (invite 1-4) and delivery of final jpeg.

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-72 Screening invite
1 X Comprehensive Assembly Fee: Speciai $1,000.00 $0.00 $1,000.00
Subtotal for Hotel Artemis $11000-00 $O-@O 31 »OOO-OO
Total Due $1,000.00 $0.00 $1,000.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset si_vo. atH Fi_ooe HoLLonoo. cA 90023
323 360~4000 FAX 323 467-7833

 

 

 

 

CaS6 18-1206-LSS DOC 265 Fi|6d 10/30/18 396 52 Of 88

 

lNVOlCE

tO_- gm Sommerfeld invoice No. 61224
pen Road Date 7/17/2018
2049 Century Park East, 4th Floor p0 No. 42671

Los Angeles, CA 90067
Design, layout and assembly of 1 14x48 billboard revision (comp 130) and preparation of 5 final digital billboard

}DGQS.

 

 

 

 

 

Hotel Artemis
Job # Description Cost Ta)< Total
GRF-1005-73 Revised Billboard
1 X Comprehensive Assembly Fee: Type Fievision $250.00 $0.00 $250.00
1 X Art Prep Fees: 5 Final JPEGS - Speciai $1,000.00 $0.00 $1,000.00
Subtotal for Hotel Artemis $1»250'00 $G~OO $1»250‘00
Total Due $1,250.00 $0.00 $1,250.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not r
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art

Services, Qualified Motion Pictures and Preliminary Art and right to possession

BLT CDMMUNICATIONS, LLC
3430 sunset ei_vo. atl-l FLooei HoLi_le/ooo, cA 90023
323 eeo-4000 FAX 323 467-7339

 

 

 

 

Case 18-12€‘-LSS Doc 265

 

 

Fi|6d 10/30/18 &96 53 Of 88

lNVOlCE

 

 

 

 

 

 

 

 

tO_- Tim Sommerfeld invoice No. 61225
open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO N
Los Angeles, CA 90067 O~ 42672

Preparation of1 final 1920x1080 jpeg
Hotel Artemis
Job # Description Cost Ta)< Total
GRF-1005-75 final 1920X1080 jpeg

1 XArt Prep Fees Speciai $250.00 $0.00 $250.00
Subtotal for Hotel Artemis $250-00 $O-OO $250~00
Total Due $250.00 $0.00 $250.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment

unt per month may be charge

penalty ot 1.5% of the invoice amo
Pi t y Art and r

Services, Qualified Motion 'c ures and Preliminar
Production of finished art shall be conti

d on the outstanding principal balance. Titie to all Creative Art
ight to possession thereof shall at ali times be held by BLT.

ngent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset BLvo. atH FLoon noi_i.Yii/ooov cA 90023
323 eeo-4000 FA)< 323 467~7339

 

 

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 696 54 Of 88

 

lNVOlCE

tO; Tim Sommerfeld invoice i\io. 61226
Open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO No. 42667

Los Angeles, CA 90067
Design, layout and assembly 014 14)<48 color comps (1 new, 1 art and 2 type) (comps 131-135). Presentation
consisted of 1 additional color comp at no charge

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-76 new 14X48
1 X Comprehensive Assembly Fee: New $1,000.00 $0.00 $1,000.00
1 X Comprehensive Assembly Fee: Art Revision $500.00 $0.00 $500.00
2 X Comprehensive Assem bly Fee: Type Revlsions $500.00 $0.00 $500.00
Subtotal for Hotel Artemis $Z»OOO-OO $0~00 $21000-00
Total Due $2,000.00 $0.00 $2,000.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLVD. atr-1 FLooFr HoLLYWOoD, cA 90023
323 360-4000 FA)< 323 467-7339

 

 

 

CaS6 l8-l2C‘LSS DOC 265 Fi|6d 10/30/18 696 55 Of 88

 

lNVOlCE

 

 

 

tO; Tim Sommerfeld invoice l\lo. 61227
Open Road bare 7/17/ 1
2049 Century Park East, 4th Floor PO N 20 8
Los Angeles, CA 90067 O~ 42558

Create LinkNYC :15 second animation; 2 rounds of revisions; and final file
Hotel Artemis
Job # Description Cost Ta)< Total
GRF-1005-77 new Link NYC - characters

1 X Creative Service Fee $2,500.00 $0.00 $2,500.00
Subtotal for Hotel Artemis $21500-90 $O-OO $21500-00

 

Total Due $2,500.00 $0.00 $2,500.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production ot finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset ei_vo. atH Fi_oon HoLi_vaooo. cA 30023
323 eeo-4000 FAx 323 467-7339

 

 

 

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 696 56 Of 88

 

lNVOlCE

 

 

 

 

 

l/"
tO_~ Tim Sommerfeld invoice No. 61228
Open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO N
Los Angeles, CA 90067 O~ 42876
Preparation of 1 hour of James Corden finished banner.
Hotel Artemis
Job # Description Cost `l`ax Total
GRF-1005-78 final James Corden banner
1 XArt Preparation Fee: Finished Art $500.00 $47.50 $547.50
Subtotal for Hotel Artemis $500'00 347-50 $547'50

 

Total Due $500.00 $47.50 $547.50

 

This invoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset Bi_vo. eti~i i=i_oon Hoi_i_onoo. cA 30023
323 eeo-4000 FAX 323 467-7339

 

 

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 €96 57 Of 88

 

lNVOlCE

tO_- Tim Sommerfeld lnvoice i\io. 61229
Open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO No. 42669

Los Angeles, CA 90067
Design, layout and assembly of 3 character adaptations (1920x1080).

 

 

 

 

Hotel Artemis
Job # Description Cost Tax Total
GRF-1005-80 characterjpegs
3 X Comprehensive Assembly Fee: $1,500.00 $0.00 $1,500.00
1 X Courtesy Discount: Speciai -$500.00 $0.00 -$500.00
Subtotal for Hotel Artemis $1»000~00 $O~OO $1»000~00
Total Due $1,000.00 $0.00 $1,000.00

 

This lnvoice is due and payable within 30 days from the invoice date. |f payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset si_vo. atr-1 Fi_ooi=i i-ioi_i_vaooo. cA 90023
323 eeo-4000 FAX 323 437-7339

 

 

 

 

 

CaS6 l8-12C5-LSS DOC 265 Fi|6d 10/30/18 F96 58 Of 88

 

lNVOlCE

tO_~ Tim Sommerfeld invoice i\io. 61230
Open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO N 01 42678

Los Angeles, CA 90067
Design, layout and assembly of 20 new one-sheet combs ; 3 revised comps (comps 1 -27); and exploration of
copy for the print advertising campaign. Presentation consisted of 4 additional color comps at no charge

 

 

 

 

City of Lies

Job # Description Cost Tax Total
GRF-1012-1 New Comps & Copy Exploration

20 X Comprehensive Assembly Fee: New $20,000.00 $0.00 $20,000.00
3 X Comprehensive Assembly Fee: Type Revisioris $750.00 $0.00 $750.00
3 X Courtesy Discount: Type Ftevisions -$750.00 $0.00 -$750.00
1 X Copy Exploration Fee: $2,500.00 $0.00 $2,500.00
Subtota/ for City of [_l'es $22,500.00 $0.00 $22,500.00
Total Due $22,500.00 $0.00 $22,500.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

 

BLT COMMUNlCATiONS, LLC
6430 sunset BLvD. ati-i i-'Looi=i Hoi_i_vaooo, cA 90023
323 eeo-4000 FAX 323 437-7339

 

 

 

CaS6 l8-12C‘-LSS DOC 265 Fi|6d 10/30/18 g96 59 Of 88

 

lNVOlCE

 

 

 

 

 

 

tO_- Tim Sommerfeld invoice l\lo. 61231
Open R°ad D te 7/1 /
2049 Century Park East, 4th Floor p § 7 2018
Los Angeles, cA 90067 O O' 42677

Layout and assembly of 5 billing block revisions
City of Lies

Job # Description Cost Tax Total
GFtF-1012-6 Revised Billing Block

1 X Comprehensive Assembly Fee: Speciai $500.00 $0.00 $500.00
Subtotal for City of Lies $500.00 $0.00 $SO0.00

 

Total Due $500.00 $0.00 $500.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstandi ' ' '
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset vao, atH i=Loon i-ioi_i_vwooo. cA 90023
323 eeo-4000 FA)< 323 467-7339

 

 

 

 

 

CaS6 l8-12C5-LSS DOC 265 Fi|6d 10/30/18 &96 60 Of 88

 

lNVOlCE

tO_- Tim Sommerfeld invoice i\io. 61232
Open Road Date 7/17/2018
2049 Century Park East, 4th Floor PO NO_ 42555

Los Angeles, CA 90067
Preparation of 28 hours of in-house high resolution online poster finished art and reimbursement of out of

pocket expense for stock photography

 

 

City of Lies
Job # Description Cost Tax Total
GRF-1012-7 finished art: online poster
28 X Art Preparafion Fee: Finished Art $14,000.00 $1,330.00 $15,330.00
1 X Stock Photography: Getty images $1,125.00 $106.88 $1,231.88
1 X Stock Photography: ShutterStock $250.00 $23.75 $273.75
1 X Stoci< Photography: BLT Stock $350.00 $33.25 $383.25

 

TOta|Due $15,725.00 $1,493.88 $17,218.88

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset Bi_vo. etH Fi_oon Hoi_i_onoo. cA 90023
323 asu-4000 FAX 323 467-7339

 

 

 

CaS6 l8-12C‘-LSS DOC 265 Fi|6d 10/30/18 696 61 Of 88

394

»"’ invoice

W-

tO; gm Sommerfeld invoice i\io. 61233
pen Road Date 7/17/2018
2049 Century Park East, 4th Floor PO NO_ 42575

Los Angeles, CA 90067
Design, layout and assembly 015 color comp revisions (comps 28-32) and preparation of 10 shot selects.

 

 

 

 

City of Lies
Job # Description Cost Tax Total
GRF-1012-8 Revised Comps
2 X Comprehensive Assembly Fee: Art Revisions $1,000.00 $OtOO $1,000.00
3 X Comprehensive Assembly Fee: Type Revisions $750.00 $0.00 $750.00
1 X Comprehensive Assembly Fee: Shot Seiects - Speciai $250.00 $0.00 $250.00
subrora/ for city of Lies $2»000-00 $O-OO $2»000~00
Total Due $2,000.00 $0.00 $2,000.00

 

This invoice is due and payable within 30 da
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
' ' es be held by BLT.

Services, Qualified Motion Pictures and
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset si_vo. atr-1 i=i_oon i-ioi_i_YWooo, cA 90023
323 eeo-4000 i=Ax 323 437-7339

 

 

 

CaS6 18-1206-LSS DOC 265 Fi|6d 10/30/18 696 62 Of 88

f

a
33

lNVOlCE

tO; Tim Sommerfeld invoice No. 61247
Open Road Date 7/19/2018
2049 Century Park East, 4th Floor PO No. 42711

Los Angeles, CA 90067
E)<pioration of 30 new iogos and 13 revised logos (iogos 106-165). Presentation consisted of 17 additional

logos at no charge

 

 

 

 

Playmobil Uncharted

Job # Description Cost Tax Total
GRF-1001-9 New & Revised Logos

1 X Logo Exploration: New $10,500.00 $0.00 $10,500.00
13 X Logo Expioration: Revisions $2,600.00 $0.00 $2,600.00
1 X Courtesy Discount: -$600.00 $0.00 -$600.00
Subtotal for P/aymobil Unchart‘ed $12»500-00 $O'OO 3121500~00
Total Due $12,500.00 $0.00 $12,500.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late
penalty of 1.5% of the invoice amount per month may be charged on the outstandin .
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval 01 the Preliminary Art.

BLT COMMUNlCATiONS. LLC
3430 sunset Bi_vo. eti-1 Fi_oon i~ioi_LYvi/ooo. cA 90023
323 330~4000 FAX 323 467-7339

 

 

 

CaS6 18-12C.LSS DOC 265 Fi|6d 10/30/18 696 63 Of 88

lNVOlCE

 

TO; Tim Sommerfeld invoice No. 61248
Open Ftoad Date 7/19/2018
2049 Century Park East, 4th Floor PO NG_ 42722

Los Angeles, CA 90067
Preparation of 2 full-size ink-jet prints (i-iotei Artemls).

 

 

 

Cinemacon
Job # Description Cost Tax Total
GFiF-1007-13 2 f/s prints
2 X Art Prep Fee Prints: Fuii-Size $600.00 $0.00 $600.00
Subtotal for Cinemacon $600'00 $0-00 $500'00
Total Due $600lOO $0.00 $600.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset BLvD. eti-l i=i_oon Hol_LYWooo. cA eooze
323 eeo-4000 FAX 323 467‘7339

 

 

 

 

CaS6 18-120‘LSS DOC 265 Fi|6d 10/30/18 696 64 Of 88

q

335

v :’M
»* iNVOiC E
tol Tim Sommerfeld invoice i\io. 61249
Open Road Date 7/19/2018
2049 Century Park East, 4th Floor p0 No. 42722

Los Angeles, CA 90067
Preparation of 2 full-size ink-jet prints (Show Dogs).

 

 

 

Cinemacon
Job # Description Cost Tax Total
GRF-1007-13 2 f/s prints
2 X Art Prep Fee Prints: i-`uii-Size $600.00 $0.00 $600.00
Subtotal for Cinemacon $500#00 3000 $600-00
Total Due $600.00 $0.00 $600.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset Bi_vo. atH i=i.ooi=i Hoi_LYWoooi cA 30023
323 330-4000 FAX 323 467-7333

 

 

 

 

 

’~ CaS6 18-12Cw-LSS DOC 265 Fi|6d 10/30/18 696 65 Of 88

 

lNVOlCE

to; Tim Sommerfeld invoice i\io. 61250
Open Road Date 7/19/2018
2049 Century Park East, 4th Floor PO No. 42729

Los Angeles, CA 90067
Design, layout and assembly of 20 concept sketches (1-20) and preparation of the unit Wish ilst.

The Secret Garden

 

 

Job # Description Cost `i'ax Total
GRF-1013-1 Concept Sketches and Unit Wish List

1 X Comprehensive Assembly Fee: Concept Sketches $10,000.00 $0.00 $10,000400

1 X Comprehensive Assembly Fee: Unit Wish List $500.00 $0.00 $SO0.00

$10,500.00 $0.00 $10,500.00

Subtotal for The Secret Garden

 

Total Due $10,500.00 $0.00 $10,500.00

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT CGil/liVlUNlCATiONS, LLC
3430 sunset ai_vo. etH FLooi=i HoLi_‘rwooo. cA 90023
323 eeo-4000 FAX 323 467-7339

 

 

 

CaS6 18-12C‘LSS DOC 265 Fi|6d 10/30/18 "96 66 Of 88

 

lNVOlCE

tO; Melissa Martinez invoice i\io. 61251
open Road Date 7/19/2018
2049 Century Park East, 4th Floor p0 NO' mv_ Direct

Los Angeles, CA 90067
Design, layout and assembly of the one-sheet color comps, revisions and exploration of copy.

 

 

 

Zoe
Job # Description Cost Tax Total
GRF-1008-1 One-Sheet Expioration

1 x Comprehensive Assembly Fee: $20,000400 $0400 $20,000.00
Subtotal for 209 $Q0,000.00 $0.00 $Q0,000.00

 

Total Due $20,000.00 $0.00 $20,000.00

 

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT CGMMUN|CAT|ONS, LLC
3430 sunset BLvo. ati-i Fi_oon HoLvaooi:)_ cA 90023
323 330-4000 FAx 323 437~7339

 

 

 

 

 

CaS6 l8-12Ci-LSS DOC 265 Fi|6d 10/30/18 &96 67 Of 88

lNVOlCE

 

 

 

 

tO; Melissa Martinez invoice i\io. 61252
OP€" Road bare 7/1 /2 1
2049 Century Park East, 4th Floor p0 N 9 _0 8
Los Angeles, CA 90067 O~ '"V' D"ect

Design, layout and assembly of new and revised color comps (comps 26~36, 40, 45-47)

Zoe
Job # Description Cost Total
GRF-1008-5 revised / new comps
1 X Comprehensive Assembly Fee: Speciai $10,000.00 $10,000.00
Total Due $10,000.00 $10,000.00

 

This invoice is due and payable within 30 days from the invoice date. lt payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.

Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS. LLC
3430 sunset Bi_vD. atl-l i=Loon i-ioLi_Yvi/ooo, cA 90023
323 eeo-4000 i=Ax 323 467-7339

 

 

 

 

CaS6 l8-12C‘-LSS DOC 265 Fi|6d 10/30/18 g96 68 Of 88

 

lNVOlCE

 

 

tO; Melissa Martinez invoice i\io. 61253
Open Road Date 7/19/2013
2049 Century Park East, 4th Floor PO N _
Los Angeles, CA 90067 O' '"V' D"'ect

Amazon Alternate Digital Art / Poster #2
Zoe
Job # Description Cost Tax Total
GRF-1008-8 Digital Art: Creative & Revisions

1 X Comprehensive Assembly Fee $6,500.00 $0.00 $6,500.00
GRF-1008-14 Digital Art - Add’i Creative and Revisions

1 X Comprehensive Assembly Fee $3,500.00 $0.00 $3,500.00
GFiF-1008-18 finished art: digital poster & one-sheet

1 X Art Preparation Fee: Digital Poster Finished Art $3,500.00 $332.50 $3,832.50

1 X Stock Photography (Tax): ShutterStock $250.00 $23.75 $273.75

1 X Art Preparation Fee: One-Sheet Finished Art & Mechanical $5,000400 $0.00 $5,000.00

1 X Courtesy Discount: One-Sheet Finished Art - Speciai -$2,500.00 $0.00 -$2,500.00
GFtF-1008-19 21x1 Adaptations

1 X Comprehensive Assembly Fee $2,500.00 $0.00 $2,500.00

-$1,500.00 $0.00 -$1,500.00

1 X Courtesy Discount: Speciai

 

Total Due $17,250.00 $356.25 $17,606.25

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset Bi_vo. atH FLoon i-ioi_i_onoi:>. cA 90023
323 360-4000 FAX 323 437.7339

 

CaS6 l8-12$-LSS DOC 265 Fi|6d 10/30/18 g96 69 Of 88

 

lNVOlCE

 

 

 

tO_- Melissa Martinez invoice No. 61254
Open Road Date 7/1 /2 1
2049 Century Park East, 4th Floor PO N 9 _0 8
Los Angeles, CA 90067 O~ '"V~ D"e°t

Preparation of in-house high resolution one-sheet finished art and layout and assembly oi the mechanical

Zoe
Job # Description Cost Tax Total
GFiF-1008-13 finished art: 1-sheet and mechanical

1 XArt Preparation Fee: Finished Art & Mechanical $6,500.00 $617.50 $7,117.50

 

Total Due $6,500.00 $617.50 $7,117.50

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvo. eti-1 FLoon HoLi_onoDi cA 90023
323 330~4000 FAx 323 467-rees

 

 

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 g96 70 Of 88

33

"’?'§ invoice

tO; Melissa illiartinez invoice No. 61255
Open Road ` Date 7/19/2018
2049 Century Park East, 4th Floor PO No. lnv- Direct

Los Angeles, CA 90067
Design, layout and assembly of the Online Poster #3 (5 new and 10 art) (comps 57~61, 63-81); preparation of
ln-house high resolution finished art; and reimbursement of stock photography Presentatlon consisted of 9

additional color comps at no charge

 

 

 

Zoe
Job # Description Cost Tax Total
GRF-1008-20 revised comps / Online Poster #3
5 X Comprehensive Assembly Fee: New $5,000.00 $0.00 $5,000.00
10 X Comprehensive Assembly Fee: Art Ftevisions $5,000400 $0.00 $5,000.00
7 X Art Preparation Fee: Finished Art $3,500.00 $332.50 $3,832.50
1 X Stoci< Photography (Tax): Getty images $375.00 $35.63 $410.63
Subtota/ for Zoe $13,875.00 $368.13 $'14,243.13

 

Total Due $13,875.00 $368.13 $14,243.13

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset BLvo. eti-1 Fi_oon i-ioi_i_vwooo. cA 90023
323 eeo-4000 FAx 323 467-7339

 

 

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 696 71 Of 88

 

lNVOlCE

tO; Melissa lillartinez invoice No. 61256
Open Road Date 7/19/2018
2049 Century Park East, 4th Floor PO No. mv_ Direct

Los Angeles, CA 90067
Preparation of the revised theatrical one-sheet finished poster #1 (silhouette options, revised comps and
revised finished art and mechanicai).

 

 

Zoe
Job # Description Cost Tax Total
GRF-1008-25 finished arts revised 1-sheet

1 XArt Preparation Fee: Finished Art/Mechanicai $3,000.00 $285.00 $3,285.00

 

Total Due $3,000.00 $285.00 $3,285.00

This invoice is due and payable within 30 days from the invoice date. if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset Bi_vo. stH i=Loon Hoi_i_onoo. cA 90023
323 330-4000 i=Ax 323 467-7339

 

 

 

tt!},,
wer

35

is

§

`t

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 696 72 Of 88

lNVOlCE

 

 

 

 

TO; Melissa Martinez invoice No. 61257
Open Road Date 7/1 / 1
2049 Century Park East, 4th Floor N 9 _20 8
Los Angeles, CA 90067 p0 O' '"V- D"ect

3:4 layout and final flie.

Zoe
Job # Description Cost Tax Total
GRF-1008-31 3:4 layout
1 XArt Prep Fees Speciai $1,000.00 $0.00 $1,000.00
Subtotal for Zoe $1,000.00 $0.00 $1,00000
Total Due $1,000.00 $0.00 S1,000.00

This invoice is due and payable within 30 days from the invoice date if
penalty of 1.5% of the invoice amount per month may be charged on th
Services, Qualified Motion Pictures and Preliminary Art and ri
Production of finished art shall b

BLT COMMUNlCATiONS, LLC

 

ght to possession there
e contingent upon receiving client approv

6430 SUNSET BLVD. BTH FLOOH HOLL¥WOOD. CA 90028

323 860~4000 FAX 323 467~7839

 

payment is not received within 30 days, a late payment
e outstanding principal balance. Titie to ali Creative Art
of shall at ali times be held by BLT.

al of the Preliminary Art.

 

 

CaS6 l8-l2C‘-LSS DOC 265 Fi|6d 10/30/18 g96 73 Of 88

 

lNVOlCE

 

 

 

 

j
TO; Rob Friedman invoice No. 61269
Global Road Entertainment Date 7/19/201
2049 Century Park East 4th Floor PO N _ 8
Los Angeles, CA 90067 O- '"V- D"e°t
Design, layout and assembly of 4 business card revisions (65-68).
Global Road
Job # Description Cost Tax Total
TNG-1005-3 revised business cards
4 X Comprehensive Assembly Fee: Revisions $500.00 $0.00 $500.00
Subtotal for Global Road $500-00 $0.00 $500.00
Total Due $500.00 $0.00 $500.00

 

This invoice is due and payable within 30 days from the invoice date if payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset BLvD. stH Fi_oon HoLi_onoo, cA 90028
323 860-4000 FAX 323 467-7339

 

 

 

 

lNVOlCE

TO; Tim Sommerfeld invoice i\io. 61388
Open Road Date 3/10/2018
2049 Century Park East, 4th Floor PO No. 42769

Los Angeles, CA 90067
Exploration of the written concepts for the logo animation.

 

 

 

Playmobil The Movie
Job # Description Cost Tax Total
GRF-1001-14 Logo Animation - written concepts

1 XCopy Exploration Fee: Speciai $500.00 $0.00 $500.00
Subtotal for Playmob/'l The Mo vie 3500-00 $O-OO $500'00

 

Total Due $500.00 $0.00 $500.00

 

This invoice is due and payable within 30 days from the invoice date it payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset BLvD. atl-1 i=l.oon i-ioi_Lonoo. cA 90023
323 330-4000 FAx 323 437-7339

§

 

 

CaS6 18-120‘LSS DOC 265 Fi|6d 10/30/18 396 75 Of 88

‘*'§£"’ invoice

tO; Tim Sommerfeld invoice l\lo. 61389
Open Road Date 3/10/2013
2049 Century Park East, 4th Floor PO NO' 42767

Los Angeles, CA 90067
Design, layout and assembly of 5 sl<etch revisions
sketches at no charge

(si<etches 21-27), Presentation consisted of 2 additional

 

 

 

 

The Secret Garden
Job # Description Cost Tax Total
GRF-1 013-3 revised sketches/wishlist
5 X Comprehensive Assembly Fee: Si<etch Revisions $1,250.00 $O.GO $1,250.00
Subtotal for The Secret Garden $1»250'00 $O-OO 31250-00
Total Due $1,250.00 $0.00 $1,250.00

 

This invoice is due and payable within 30 days from the invoice date if
e outstanding principal balance. Titie to all Creative Art

penalty of 1.5% of the invoice amount per m
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at ali times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset ai_vo. stH eLooi=i Hoi_Lonooi cA 90023
323 eeo-4000 FAx 323 467-7339

 

 

 

 

CaS€ 18-12¥-LSS DOC 265 Filed 10/30/18 ‘aQe 76 Of 88

 

lNVOlCE

 

 

l
/
r’
j
,/

To: Jennifer Sheridan lnvoice No. 61440
Tang Media Partners/Global Road Entertainment Date 3/17/2018
2049 Century Park East, 4th Floor p0 N |NV DlR
Los Angeles, 90067 O~ - -

Files Were transferred electronical|y, via emai| and FTP. No copy of tangible product Was delivered
Hotel Artemis
Jg_b__# Qes¢ription j j go j v , jC_<>§tj h , I§§ d rim_Tn<gt_al
UHV-681-1a Key Art

1 X Round 1 Key Art Exp|oration $5,500.00 $0.00 $5,500.00
UHV-681-2 Domestic Packaging

1 X DVD Amaray $4,500.00 $0.00 $4,500.00

1 X DVD Label 1c $250.00 $0.00 $250.00

1 X BD+DVD Combo E|ite $2,750.00 $0.00 $2,750.00

1 X BD Label 1c $250.00 $0.00 $250.00

1 X 4K UHD Blu-Ray E|ite Wrap $2,750.00 $0.00 $2,750.00

1 X 4K UHD Label 1c $250.00 $0.00 $250.00
UHV-681-3 iTunes Digital

1 X ZOOOXBOOO Nlovie Cover, LSR $1,000.00 $0.00 $1,000.00

1 X 4320X1080 Featuring $1,000.00 $0.00 $1,000.00

1 X 4320x1080 Uber (alt art) $1,000.00 $0.00 $1,000.00

1 X 4320x2160 FS+ Titie $850.00 $0.00 $850.00
UHV-681-5 Copy Writing

1 X Synopsis $500.00 $0.00 $500.00
UHV-681-7 Trade Ads

1 X Distributor Mailer, Design + lV|ech 1 $4,500.00 $0.00 $4,500.00

1 X Midwest Tape Fu|| Page Trade Ad $1,500.00 $0.00 $1,500.00

3 X Distributor l\/|ailer, Ad Mech based on Common Size $600.00 $0.00 $600.00

$300.00 $0.00 $300.00

1 X Headline Copy Pass

BLT COMMUNlCATiONS, LLC
6430 suNsET BLvD. a'ri-i FLooR Hoi_i_onoo, cA 90028
323 860-4000 FAX 323 467-7839

 

 

age 77 of 88

 

v Case 18-12 -LSS DOC 265 Filed 10/30/18 l
t page 2 w invoice No. 61440
Date 8/17/2018
PO NO. lNV.DlR.
UHV-681-9 Product Shots
1 X Product ShOtS 2D/3D DVD, BD, UHD $900.00 $0.00 $900.00
1 X Grouped Product Shots $150.00 $0.00 $150.00
UHV-681-10 Red box Creative Units
1 X Redbox 596X335 $300.00 $0.00 $300.00
1 X Redbox 720X540 $150.00 $0.00 $150.00
1 X Redbox 1920)<1080 image Stil| $150.00 $0.00 $150.00
Subtotal for Hotel Artemis $291150-00 $O-OO $29»150-00
Total Due $29,150.00 $0.00 $29,150.00

 

This lnvoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 suNsET BLvD. aTH i=i.ooR Hoi_i_onoD, cA 90028
323 860-4000 i=Ax 323 467-7339

 

 

 

_»`

 

Case 18-12“¢88 Doc 265 Filed 10/30/18 age 78 of 88

 

lNVOlCE

To_- Tim Sommerfeld invoice No. 61576
Open Road Date 8/31/2018
2049 Century Park East, 4th Floor PO No. lnv' Direct

Los Angeles, CA 90067
Design, layout and assembly of 55 color logo revisions (iogos 166-249) and preparation ot 26 hours of 3D
rendered logos. Presentation consisted of 29 additional logos, alternate backgrounds and 3up comps at no

charge

Playmobil The Movie

 

 

 

Job # Description Cost Tax Total

GRF-1001-15 Revlsed Logos
55 X Logo Revisions $11,000.00 $0.00 $11,000.00
26 X Art Prep. Fee: 3D Fiender (N.T.): Speciai $6,500.00 $0.00 $6,500.00
Subtotal for P/aymobil The Movie $17»500~00 $O-OO $1 71500-00
Total Due $17,500.00 $0.00 $17,500.00

 

This lnvoice is due and payable within 30 days from the invoice date. |f payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to ali Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset Bi_vo. aTH Fi_ooe Hoi_i_onoo, cA 90029
323 eeo-4000 FAX 323 467-7339

 

 

 

Case 18-12$_-LSS Doc 265 Filed 10/30/18 age 79 of 88

 

lNVOlCE

TO_- Tim Sommerfeld invoice i\io. 61577
open Road bare 3/31/2013
2049 Century Park East, 4th Floor PO No. lnv- Direct

Los Angeles, CA 90067
Preparation of 1 3D i\/laya File for AV vendor. Design, layout and assembly of 36 color logo revisions (iogos
250-299) and preparation of 17 hours of 30 rendered logos. Presentation consisted of 14 additional logos,

alternate backgrounds and 4up comps at rio charge

P/aymobi/ The Movie

 

 

Job # Description Cost Ta)< Total
GRF-1001-27 3D logo file and logo revisions

1 X Art Prep Fees Special: 3D l\/iaya File $500.00 $0.00 $500.00

36 X l_ogo Revisions $7,200.00 $0.00 $7,200.00

17 X Art Prep. Fee: 3D Render (N.T.): Speciai $4,250.00 $0.00 $4,250.00

14 X Additional Logos @ No Charge $0.00 $0.00 $0.00

$11,950,00 $0.00 $11,950.00

Subtotal for Playmobil The Mo vie

 

Total Due $11,950.00 $0.00 $11,950.00

This invoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Title to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiGNS, LLC
6430 sunset eLvo. aTH Fi_ooa Hoi.i_onoo. cA 90029
323 eeo-4000 FAX 323 467-7339

 

 

Case 18-12E-LSS Doc 265 Filed 10/30/18 age 80 of 88

 

lNVOlCE

TO; Tim Sommerfeld invoice l\lo. 61578
Open Road Date 8/31/2018
2049 Century Park East, 4th Floor PO NO_ mv_ Direct

Los Angeles, CA 90067
Design, layout and assembly of 15 logo revisions (iogos 300-316) and preparation of 7 hours of high resolution
logo finished art (2). Presentation consisted of 2 additional logos at no charge

 

 

Playmobil The Mo vie
Job # Description Cost Ta)< Total
GRF-1001-37 Revised Logos and Finished Art
15 X Comprehensive Assembly Fee: Logo Revisions $3,000.00 $0.00 $3,000.00
1 X Courtesy Discount: Speciai -$1,000.00 $0.00 -$1,000.00
7 X Art Preparation Fee: Finished Art $3,500.00 $332.50 $3,832.50

 

subrora/forP/aymobiithe Movie $5,500~00 $332-50 $5,332~50

Total Due $5,500.00 $332.50 $5,832.50

This lnvoice is due and payable within 30 days from the invoice date. If payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS. LLC
6430 sunset ei_vo. etH i=LooFt Hoi_i_onoo. cA 90028
323 eeo-4000 FAX 323 467-7839

 

 

 

 

Case 18-12E-LSS Doc 265 Filed 10/30/18 age 81 of 88

 

lNVOlCE

TO; gm Sommerfeld invoice l\loi 61579
pen Road Date 8/31/2018
2049 Century Park East, 4th Floor PO No. mv_ Direct

Los Angeles, CA 90067
Exploration of new character copy for the print advertising campaignl

 

 

P/aymobi/ The Mo vie
Job # Description Cost Tax Total
GRF-1003-2 new character copy

1 X Copy Exploration Fee $1,200.00 $0.00 $1,200.00
Subtotal for Playmobi/ The /l/Iovie $1»200-00 $O~OO $1 iZOO~OO

 

Total Due $1,200.00 $0.00 $1,200.00

This lnvoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset ei_vo. ati-i i=Loon HoLi_onoo. cA 90023
323 eeo-4000 FAX 323 467-7339

 

 

Case 18-12“-LSS Doc 265 Filed 10/30/18 age 82 of 88

 

lNVOlCE

TO; Tim Sommerfeld ~ invoice No. 61580
Open Road Date 8/31/2018
2049 Century Park East, 4th Floor PO No. mv_ Direct

Los Angeles, CA 90067
Design, layout and assembly of 30 color comps (7 new, 16 art and 7 type) and 36 sketch comps (6 new, 27 art
and 3 type). Presentation consisted of 9 additional combs at no charge

 

 

 

Flaymobil The Movie
Job # Description Cost Tax Total
GRF-1003-3 new/ revised comps
7 X Comprehensive Assembly Fee: New $7,000.00 $0.00 $7,000,00
16 X Comprehensive Assembly Fee: Art Revisions $8,000.00 $0.00 $8,000.00
7 X Comprehensive Assembly Fee: Type Revisions $1,750.00 $0.00 $1,750.00
6 X Design & Layout Fee: Sketch Comps- New $4,500.00 $0.00 $4,500.00
27 X Design & l_ayout Fee: Sketch Comps - Art Revisions $9,450.00 $0.00 $9,450.00
3 X Design & Layout Fee: Sketch Comps - Type Revisions $675.00 $0.00 $675.00
1 X Courtesy Discount: Speciai -$3,875.00 $0.00 -$3,875.00 t
Subtotal for Playmobi/ The Movie $27'500'00 5000 $27’500-00 `
Total Due $27,500.00 $0.00 $27,500.00

 

 

\

This lnvoice is due and payable within 30 days from the invoice date. If payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
6430 sunset ei_vo. eti-l i=i.ooa Hoi_Lonoo. cA 90023
323 330-4000 FAX 323 437-7339

 

 

 

 

CaS€ l8-12$-LSS DOC 265 Filed 10/30/18 ‘age 83 Of 88

lNVOlCE

 

TO_- Tim Sommerfeld invoice No. 61581
Open Road Date 8/31/2018
2049 Century Park East, 4th Floor PO No. lnv_ Direct

Los Angeles, CA 90067
Design, layout and assembly of 3 concept revisions and 29 color comp revisions (a|ternate logos) (concepts
103-137). Presentation consisted of 3 additional color comps at no charge

Playmobil The Mo vie

 

 

 

 

 

Job # Description Cost Tax Total
GRF-1 003-6 Revised Comps

3 X Comprehensive Assembly Fee: Art Revisions $1,500.00 $0.00 $1,500.00

29 X Comprehensive Assembly Fee: Alternate Titles $2,900.00 $0.00 $2,900.00

Subtotal for Playmobi/ The Movie $41400'00 $O-OO $4»400-00

Total Due $4,400.00 $0.00 $4,400.00

 

This lnvoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Titie to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset ei_vo. atH i=i_ooa Hoi_i_onoo_ cA 90023
323 360-4000 i=Ax 323 467-7339

 

 

 

 

CaS€ 18-12$_-LSS DOC 265 Filed 10/30/18 age 84 Of 88

 

lNVOlCE

TO_- Tim Sommerfeld invoice No. 61582
Open Road Date 3/31/2013
2049 Century Park East, 4th Floor PO No. mv_ Direct

Los Angeles, CA 90067
Design, layout and assembly of 3 CinemaCon signs (1-3) and 5 Cinemark signs (1-5) including printing,
mounting and delivery.

 

 

 

 

 

 

 

 

 

Cinemacon
Job # Description Cost Tax Total
GRF-1007-1 CinemaCon & Cinemark Signs - Playmobil
1 X Comprehensive Assembly Fee: Speciai $750.00 $0.00 $750.00
Subtotal for Cinemacon $750'00 $O-OO 3750'00
Total Due $750.00 $0.00 $750.00

 

This lnvoice is due and payable within 30 days from the invoice date. lf payment is not received within 30 days, a late payment
penalty of 1.5% of the invoice amount per month may be charged on the outstanding principal balance. Title to all Creative Art
Services, Qualified Motion Pictures and Preliminary Art and right to possession thereof shall at all times be held by BLT.
Production of finished art shall be contingent upon receiving client approval of the Preliminary Art.

BLT COMMUNlCATiONS, LLC
3430 sunset ei_vo. ati-i Fi_oon i-ioi_i_onoo. oA 90023
323 eeo-4000 FAX 323 467-7833

 

 

\OOO\]O\Ul-I>W[\)>-¢

l\)l\)l\)l\.)[\.)[\)[\.)K\)[\)\---\i-l>-¢>-¢i-li-‘>-¢>---\>-l)-l
OQ\IO’\U\-|>WN>-‘O\OOQ\!O\UI-|>Wl\)i-"O

 

 

CaS€ l8-12“-LSS DOC 265 Filed 10/30/18 "the 85 Of 88

CERTIFICATE OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:

I am over 18 years of age and not a party to this action. I am a resident of or employed in the
county where the mailing took place. My business address is 15760 Ventura Boulevard, Suite 1600,
Encino, California 91436.

On October 29, 2018, I served the documents described as: OBJECTION TO ASSUMPTION,
ASSIGNMENT AND SALE OF CONTRACT, on the interested parties in this action listed on the
attached Service List.

[ ] BY MAIL: l deposited the sealed envelope with the United States Postal Service with the
postage fully prepaid. I placed the envelope(s) for collection and mailing, following our ordinary
business practices. I am readily familiar with this business’s practice for collecting and processing
correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it
is deposited in the ordinary course of business with the United States Postal Service in a sealed envelope
with postage fully prepaid.

[ ] BY FACSIMILE: l transmitted by facsimile machine, to the fax number(s) indicated below, a
true and correct copy of the document(s) described above. The foregoing document was served by
facsimile and the transmission was confirmed in writing as completed and without error.

[X] OVERNIGHT FEDERAL EXPRESS DELIVERY: l enclosed the document(s) in an envelope
provided by Federal Express and addressed it to the person(s) at the address(es) below. I placed the
envelope for collection and overnight delivery in a Federal Express drop box.

[X] (Federal) I declare that l am employed in the office of a member of the bar of this court in whose
direction the service was made.

6

I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 29, 2018, at Encino, California

  
   

NCINE G. VAN SCOYO

etsi

fan :i s ,;v;i t .¢ j
a § 3 := il

 

92 =Ul 133 08 1303162

 

PROOF OF SERVICE

 

 

CaS€ 18-12'LSS DOC 265 Filed 10/30/18 696 86 Of 88

 

 

 

1 SERVICE LIST
Open Road Films, LLC
2 Attn: James Ellis
3 2049 century Park ease 4th Floor
Los Angeles, CA 90067
4 Email: ]`ellis@tangmp.com
Debtor
5
6 Klee, Tuchin, Bogdanoff & Stern LLP
Michael L. Tuchin, Esq.
7 Jonathan M. Weiss, Esq.
1999 Avenue of the Stars, 39th Floor
8 Los Angeles, CA 90067
Tel: 310-407-4000
9 Fax; 310-407-9090
Email: mtuchin@ktbslaw.com
10 . .
]weiss@ktbslaw.com
1 1 Co-Counsel for Debtors
12
Young Conaway Stargatt & Taylor, LLP
13 Michael R. Nestor, Esq.
14 Robert F. Poppiti, Jr., Esq.
Rodney Square
15 1000 North King Street
Wilmington, DE 19801
16 Tel: 302-571-6600
Fax: 302-571-1253
17 Email: mnestor@ycst.com
18 o iti cst.com
Co-Counsel for Debtors
19
20 Pachulski Stang Ziehl & Jones LLP
Robert J. Feinstein, Esq.
21 Scott L. Hazan, Esq.
22 Colin R. Robinson, Esq.
780 Third Avenue, 34th Fioor
23 New York, NY 10017
Email: rfeinstein@psz]'law.com
24 shazan@pszjlaw.com
crobinson@pszjlaw.com
25 Counsel for the Committee
26
27
28
_ 2 -
CERTIFICATE OF SERVICE

%_,

 

 

\DOO\]O\Ul-PWN>-¢

[\)l\)l\)l\)l\)l\)l\)l\)[\)i-‘i--i-¢)-¢»-¢i-\i-‘>-‘)-¢)-¢
OO\]O\UI-PW[\)>-‘O\OOO\]O`\§/l-PW[\)>-‘O

 

CaS€ 18-12`LSS DOC 265 Filed 10/30/18 696 87 Of 88

Paul Hastings LLP

Andrew Tenzer, Esq.

Susan Williams, Esq.

200 Park Avenue

New York, NY 10166

Email: andrewtenzer@paulhastings.com
susanwilliams@paulhastings.com
Counsel for the Agent

Ashby & Geddes, P.A.

Bill Bowden, Esq.

500 Delaware Avenue, Sth Floor
Wilmington, DE 19801

Email: wbowden@ashbygeddes. com
Counsel for the Agent

None Listed
Counsel for the Stalkz'ng Horse Purchaser (if any)

Bush Gottlieb, A Law Corporation
Joseph A. Kohanski, Esq.

David E. Ahdoot, Esq.

801 North Brand Boulevard, Suite 950
Glendale, CA 91203

Email: kohanski@bushgottlieb.com
dahdoot@bushgottlieb.com
Counselfor Certain Gul`lds

Office of the United States Trustee
for the District of Delaware

Linda Richenderfer, Esq.

844 King Street, Suite 2207
Wilmington, DE 19801

Email: lindarichenderfer@usdoj.gov

Donlin, Recano & Company

Re: Open Road Films, LLC, et al.
6201 15th Avenue

Brooklyn, NY 1 1219

Tel: 212-481-1411

Claims Agent

_3_

 

CERTIFICATE OF SERVICE

 

 

 

 

‘

Case 18-12012-LSS Doc 265 Filed 10/30/18 Page 88 of 88

LAW OFF|CES OF
JEFFREY A. SLoTT 13 11 113 11
A Professiona| Corporation 3 t ¢.
15760 VENTURA BOULEVARD, SU|TE 1600 1 v : 25
ENClno, cALiFoRniA 91436 ZlilBG§t 30 art itt

TELEPHONE (818) 995-1955

FACS|N||LE (818) 995-0955 . ..

toLL i=Ree (800) 607-3797 _._, l
JS|ott@ao|.com 7

 

October 29, 2018

VIA FEDERAL EXPRESS

United States Bankruptcy Court of Delaware
Attn: Clerk’s Office

824 Market Street, Third Floor

Wilmington, DE 19801

Re: Lead Debtor: Open Road Films, LLC,
A Delaware Limited Liability Company, et al.
Case No.: 1812012 (LSS)
US Bankruptcy Court for the District of Delaware
Objection to Assumption, Assignment and Sale of Contract by:
BLT Communications, LLC, a California Limited Liability Company

Dear Clerk’s Office:
Enclosed are an original and one copy of the above-referenced Obj ection to Assumption,

Assignment and Sale of Contract by BLT Communications, LLC. Please file the original and
return the copy stamped with proof of receipt and filing in the enclosed self-addressed postage-

paid envelope Thank you,
Sincer y ly,

 

 

rancine G. Van Scoyoc
Legal Assistant to J'effrey A. Slott, Esq.

Enclosures (3)

 

 

